Exhibit 10.7

 

--------------------------------------------------------------------------------

EXECUTION COPY

$2,400,000,000

CREDIT AGREEMENT

among

FIRST FINANCIAL MANAGEMENT CORPORATION,

as the Company,

THE BANKS PARTIES HERETO,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent

MORGAN STANLEY BANK,

as Documentation Agent

and

CITICORP NORTH AMERICA, INC.,

as Administrative Agent

Dated as of September 27, 2006

CITIGROUP GLOBAL MARKETS INC.,

WACHOVIA CAPITAL MARKETS, LLC

MORGAN STANLEY BANK

as Lead Arrangers and Book Runners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS

   1

1.1

  

Defined Terms

   1

1.2

  

Other Definitional Provisions

   13

1.3

  

Accounting Terms

   13

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

   14

2.1

  

Commitments

   14

2.2

  

Notes

   14

2.3

  

Procedure for Borrowing

   14

2.4

  

Fees

   15

2.5

  

Termination or Reduction of Commitments

   15

2.6

  

Prepayments

   15

2.7

  

Conversion and Continuation Options

   16

2.8

  

Minimum Amounts of Tranches

   17

2.9

  

Interest Rates and Payment Dates

   17

2.10

  

Computation of Interest and Fees

   17

2.11

  

Inability to Determine Interest Rate

   18

2.12

  

Pro Rata Treatment and Payments

   18

2.13

  

Illegality

   21

2.14

  

Requirements of Law

   21

2.15

  

Taxes

   22

2.16

  

Indemnity

   24

2.17

  

Action of Affected Banks

   24

2.18

  

Payment in Full at Maturity

   24

 

i



--------------------------------------------------------------------------------

2.19

  

Defaulting Banks

   25

SECTION 3 REPRESENTATIONS AND WARRANTIES

   26

3.1

  

Financial Condition

   26

3.2

  

No Change

   26

3.3

  

Corporate Existence; Compliance with Law

   26

3.4

  

Corporate Power; Authorization; Enforceable Obligations

   27

3.5

  

No Legal Bar

   27

3.6

  

No Material Litigation

   27

3.7

  

No Default

   27

3.8

  

Taxes

   27

3.9

  

Federal Regulations

   28

3.10

  

ERISA

   28

3.11

  

Investment Company Act

   28

3.12

  

Purpose of Loans

   28

3.13

  

Disclosure

   29

3.14

  

Ranking

   29

3.15

  

Compliance with OFAC, FCPA

   29

3.16

  

Closing Date Representations and Warranties

   29

SECTION 4 CONDITIONS PRECEDENT

   29

4.1

  

Conditions to Effectiveness

   29

4.2

  

Conditions to Each Loan

   30

SECTION 5 AFFIRMATIVE COVENANTS

   31

5.1

  

Financial Statements

   31

5.2

  

Certificates; Other Information

   32

5.3

  

Conduct of Business and Maintenance of Existence

   32

 

ii



--------------------------------------------------------------------------------

5.4

  

Inspection of Property; Books, Records and Discussions

   33

5.5

  

Notices

   33

SECTION 6 NEGATIVE COVENANTS

   34

6.1

  

Limitation on Significant Subsidiary Indebtedness

   34

6.2

  

Limitation on Liens

   35

6.3

  

Limitation on Sales and Leasebacks

   36

6.4

  

Limitations on Fundamental Changes

   37

6.5

  

Limitations on Restrictions on Dividends

   37

SECTION 7 EVENTS OF DEFAULT

   37

SECTION 8 THE ADMINISTRATIVE AGENT

   40

8.1

  

Appointment

   40

8.2

  

Delegation of Duties

   40

8.3

  

Exculpatory Provisions

   40

8.4

  

Reliance by Administrative Agent

   40

8.5

  

Notice of Default

   41

8.6

  

Non-Reliance on Administrative Agent and Other Banks

   41

8.7

  

Indemnification

   42

8.8

  

Administrative Agent in Its Individual Capacity

   42

8.9

  

Successor Administrative Agent

   43

8.10

  

Syndication Agent, etc.

   43

SECTION 9 MISCELLANEOUS

   43

9.1

  

Amendments and Waivers

   43

9.2

  

Notices

   44

9.3

  

No Waiver; Cumulative Remedies

   46

9.4

  

Survival of Representations and Warranties

   46

 

iii



--------------------------------------------------------------------------------

9.5

  

Payment of Expenses and Taxes

   46

9.6

  

Successors and Assigns; Participations; Purchasing Banks

   47

9.7

  

Adjustments; Set-off

   50

9.8

  

Table of Contents and Section Headings

   51

9.9

  

Confidentiality

   51

9.10

  

Patriot Act Notice

   52

9.11

  

Counterparts

   52

9.12

  

Severability

   52

9.13

  

Integration

   52

9.14

  

GOVERNING LAW

   52

9.15

  

Submission To Jurisdiction; Waivers

   52

9.16

  

Acknowledgements

   53

9.17

  

WAIVERS OF JURY TRIAL

   53

9.18

  

Effectiveness

   53

 

iv



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.1

   Banks and Commitments

Schedule 3.6

   Material Litigation

Exhibits

 

Exhibit A

   Note

Exhibit B

   Borrowing Certificate

Exhibit C

   Opinion of Counsel

Exhibit D

   Commitment Transfer Supplement



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 27, 2006, among FIRST FINANCIAL
MANAGEMENT CORPORATION, a Georgia corporation (the “Company”), the several banks
and other financial institutions from time to time parties to this Agreement
(the “Banks”), WACHOVIA BANK, NATIONAL ASSOCIATION, as syndication agent (in
such capacity, the “Syndication Agent”), MORGAN STANLEY BANK, as documentation
agent (in such capacity, the “Documentation Agent”), and CITICORP NORTH AMERICA,
INC., as administrative agent for the Banks hereunder (in such capacity, the
“Administrative Agent”).

WITNESSETH:

WHEREAS, the Company has requested the Banks to make Loans to the Company, and
the Banks are willing to make Loans to the Company, subject to the terms and
conditions hereof;

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“ABR”: for any day, a rate per annum equal to the greater of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean, at any time,
the rate of interest per annum publicly announced from time to time by Citibank
at its principal office in New York, New York as its base rate. Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in the Prime Rate occurs. The parties hereto acknowledge that the rate
announced publicly by Citibank as its Prime Rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks; and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published on the next succeeding Business
Day, the average of the quotations for the day of such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above, the ABR shall be determined without regard
to clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. Any change in the ABR due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the opening of business on the date of such change.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.



--------------------------------------------------------------------------------

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors (or
persons per forming similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Applicable Margin”: with respect to each day for each Type of Loan, the rate
per annum based on the Ratings in effect on such day, as set forth under the
relevant column heading below:

 

Rating

   Eurodollar
Loans  

Rating I

   0.150 %

Rating II

   0.190 %

Rating III

   0.270 %

Rating IV

   0.350 %

Rating V

   0.525 %

“Available Commitment”: as to any Bank at any time, an amount equal to the
excess, if any, of (a) the amount of such Bank’s Commitment over (b) the
aggregate principal amount of all Loans made by such Bank then outstanding.

“Bankruptcy Code”: the Bankruptcy Code in Title 11 of the United States Code, as
amended, modified, succeeded or replaced from time to time.

“Borrowing Certificate”: a notice of borrowing and certificate of the Company
substantially in the form of Exhibit B.

“Borrowing Date”: any Business Day specified in a notice furnished pursuant to
subsection 2.3 as a date on which the Company requests the Banks to make Loans
hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that when used to describe the date of any borrowing of, or
any payment or interest rate determination in respect of, a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which commercial banks are not
open for dealings in Dollar deposits in the London interbank market.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

2



--------------------------------------------------------------------------------

“Change of Control”: any acquisition by any Person or Group of Persons, either
directly or indirectly, of (a) the power to elect, appoint or cause the election
or appointment of at least a majority of the members of the Board of Directors
of the Company (or any other Person to which all or substantially all of the
properties and assets of the Company have been transferred), through beneficial
ownership of the Capital Stock of the Company (or such other Person) or through
contract, agreement, arrangement or proxy, or (b) all or substantially all of
the properties and assets of the Company.

“Citibank”: Citibank, N.A., together with its successors and/or assigns.

“Closing Date”: the date on which this Agreement becomes effective in accordance
with subsection 4.1.

“CNAI”: Citicorp North America, Inc., together with its successors and/or
assigns.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Bank, the obligation of such Bank to make Loans to the
Company hereunder in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Bank’s name on Schedule 1.1 or
in the Commitment Transfer Supplement pursuant to which it became a Bank, as
such amount may be reduced pursuant to subsection 2.5 or subsection 9.6 or
increased pursuant to subsection 9.6.

“Commitment Percentage”: as to any Bank at any time, the percentage of the
aggregate Commitments then constituted by such Bank’s Commitment.

“Commitment Period”: the period from and including the Closing Date to but not
including the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

“Competitor”: any Person significantly and directly engaged in the business of
payment instruments or consumer funds transfers.

“Consolidated Net Assets”: the gross book value of the assets of the Company and
its Subsidiaries (which under GAAP would appear on the consolidated balance
sheet of the Company and its Subsidiaries) less all reserves (including, without
limitation, depreciation, depletion and amortization) applicable thereto and
less (i) minority interests and (ii) liabilities (determined in accordance with
GAAP) which, in accordance with their terms, will be settled within one year
after the date of determination.

“Consolidated Net Income”: the net income of the Company and its Subsidiaries
(which under GAAP would appear on the consolidated income statement of the
Company and its Subsidiaries), excluding, however, (i) any equity of the Company
or a Subsidiary in the

 

3



--------------------------------------------------------------------------------

unremitted earnings of any corporation which is not a Subsidiary, (ii) gains
from the write-up in the book value of any asset and (iii) in the case of an
acquisition of any Person which is accounted for on a purchase basis, earnings
of such Person prior to its becoming a Subsidiary.

“Consolidated Net Worth”: the sum of (i) the par value (or value stated on the
books of such corporation) of the capital stock of all classes of the Company
and its Subsidiaries, plus (or minus in the case of a deficit) (ii) the amount
of the consolidated surplus, whether capital or earned, of the Company and its
Subsidiaries, and plus (or minus in the case of a deficit) (iii) retained
earnings of the Company and its Subsidiaries, all as determined in accordance
with GAAP; provided, however, that Consolidated Net Worth shall exclude the
effects of currency translation adjustments and the application of FAS 115.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulted Amount”: with respect to any Bank at any time, any amount required to
be paid by such Bank to the Administrative Agent or any other Bank hereunder at
or prior to such time that has not been so paid as of such time. In the event
that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.19(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder on the
same date as the Defaulted Amount so deemed paid in part.

“Defaulting Bank”: at any time, a Bank that, at such time, owes a Defaulted Loan
or a Defaulted Amount.

“Defaulted Loan”: with respect to any Bank at any time, the portion of any Loan
required to be made by such Bank to the Company pursuant to Section 2.1 at or
prior to such time that has not been made by such Bank. In the event that a
portion of a Defaulted Loan shall be deemed paid pursuant to Section 2.12(c),
the remaining portion of such Defaulted Loan shall be considered a Defaulted
Loan originally required to be paid hereunder on the same date as the Defaulted
Loan so deemed paid in part.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Dollar Loans”: the collective reference to ABR Loans.

“Environmental Laws”: any and all Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees or requirements
of any Governmental Authority regulating, relating to or imposing liability or
standards of conduct concerning environmental protection matters.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

4



--------------------------------------------------------------------------------

“Eurodollar Loans”: Loans the rate of interest applicable to which is based on
the Eurodollar Rate.

“Eurodollar Rate”: a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

  Eurodollar Rate =    LIBOR         1.00 - Eurodollar Reserve Percentage   

“Eurodollar Reserve Percentage”: for any day, the maximum rate (expressed as a
decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%) at
which any bank subject thereto would be required to maintain reserves under
Regulation D of the Board of Governors of the Federal Reserve System (or any
successor or similar regulations relating to such reserve requirements) against
Eurocurrency Liabilities (as that term is used in Regulation D), if such
liabilities were outstanding. The Eurodollar Reserve Percentage shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excluded Individuals”: with respect to any Person, the officers, directors,
employees, agents and representatives of such Person involved, directly or
indirectly, in the payment instruments and consumer funds transfer business of
such Person.

“Extension of Credit”: as to any Bank, the making of a Loan by such Bank.

“Facility Fee Rate”: for each day during each calculation period, a rate per
annum based on the Ratings in effect on such day, as set forth below:

 

Rating

   Facility
Fee Rate  

Rating I

   0.050 %

Rating II

   0.060 %

Rating III

   0.080 %

Rating IV

   0.100 %

Rating V

   0.125 %

“Federal Funds Effective Rate”: as defined in the definition of “ABR”.

“Federal Reserve Board”: the Board of Governors of the Federal Reserve System,
and any Governmental Authority succeeding to any of its principal functions.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

5



--------------------------------------------------------------------------------

“Funded Indebtedness”: any indebtedness for money borrowed, created, issued,
incurred, assumed or guaranteed which would, in accordance with GAAP, be
classified as long-term debt, but in any event including all indebtedness for
money borrowed, whether secured or unsecured, maturing more than one year, or
extendible at the option of the obligor to a date more than one year, after the
date of determination thereof (excluding any amount thereof included in current
liabilities).

“GAAP”: as to a particular Person, such accounting principles as, in the opinion
of the independent public accountants regularly retained by such Person, conform
at the time to United States generally accepted accounting principles.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Group of Persons” means any related Persons that would constitute a “group” for
purposes of Section 13(d) and Rule 13d-5 under the Securities Exchange Act of
1934, as amended (as such Section and Rule are in effect as of the date of this
Agreement).

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), and
without duplication, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counterindemnity or similar obligation, in either case
guaranteeing the payment or in effect guaranteeing the payment of any
Indebtedness (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor or (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation; provided, however, that the term
Guarantee Obligation shall not include (x) endorsements of instruments for
deposit or collection in the ordinary course of business or (y) any bond or
guarantee given by the Company or any Subsidiary on behalf of any Subsidiary
solely for the performance of contractual obligations with customers or on
behalf of customers in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
payment obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

 

6



--------------------------------------------------------------------------------

“Indebtedness”: of any Person at any date and without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than trade liabilities not more than 60
days past due incurred in the ordinary course of business and payable in
accordance with customary practices or endorsements for the purpose of
collection in the ordinary course of business and excluding the deferred
purchase price of property or services to be repaid through earnings of the
purchaser to the extent such amount is not characterized as indebtedness in
accordance with GAAP), (b) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (c) all obligations
of such Person under Financing Leases, (d) all payment obligations of such
Person in respect of acceptances issued or created for the account of such
Person and (e) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof; provided that, if such Person has not assumed or otherwise
become liable in respect of such indebtedness, such obligations shall be deemed
to be in an amount equal to the lesser of (i) the amount of such indebtedness
and (ii) the book value of the property subject to such Lien at the time of
determination. For the purposes of this definition, the following shall not
constitute Indebtedness: the issuance of payment instruments, consumer funds
transfers, or other amounts paid to or received by the Company, any of its
Subsidiaries or any agent thereof in the ordinary course of business in order
for the Company or such Subsidiary to make further distribution to a third
party, to the extent payment in respect thereof has been received by the
Company, such Subsidiary or any agent thereof.

“Information Materials” the Confidential Information Memorandum dated September
2006 in respect of the $1,500,000,000 credit facility to be entered into by the
Parent, including all supplements and amendments thereto.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December and the Termination Date, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period and (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day which is three months or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.

“Interest Period”:

(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, two, three,
six, or, subject to clause (vi) of this definition, two weeks or nine or twelve
months thereafter, as selected by the Company in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three,
six, or,

 

7



--------------------------------------------------------------------------------

subject to clause (vi) of this definition, two weeks or nine or twelve months
thereafter, as selected by the Company by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; and

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period pertaining to a Eurodollar Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the Termination Date
shall end on the Termination Date;

(iii) if the Company shall fail to give notice as provided in clause (b) above,
the Company shall be deemed to have selected an ABR Loan to replace the affected
Eurodollar Loan;

(iv) any Interest Period pertaining to a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month;

(v) no more than eight (8) Eurodollar Loans may be in effect at any time. For
purposes hereof, Eurodollar Loans with different Interest Periods shall be
considered as separate Eurodollar Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period; and

(vi) in the case of any such Eurodollar Loans, the Company and shall not be
entitled to select an Interest Period having a duration of two weeks, nine or
twelve months unless, by 2:00 P.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period, each Bank notifies the
Administrative Agent that such Bank will be providing funding for such
Eurodollar Loans with such Interest Period (the failure of any Bank to so
respond by such time being deemed for all purposes of this Agreement as an
objection by such Bank to the requested duration of such Interest Period);
provided that, if any or all of the Banks object to the requested duration of
such Interest Period, the duration of the Interest Period for such Eurodollar
Loans shall be one, two, three or six months, as specified by the Company in the
applicable Borrowing Certificate as the desired alternative to an Interest
Period of two weeks or nine or twelve months, provided, that the Company shall
not be entitled to select an Interest Period having duration of two weeks for
any Interest Period commencing later than December 29, 2006.

 

8



--------------------------------------------------------------------------------

“Lead Arrangers”: Citigroup Global Markets Inc., Wachovia Capital Markets, LLC
and Morgan Stanley Bank.

“LIBOR”: for any Eurodollar Loan for any Interest Period therefor, either
(a) the rate of interest per annum determined by the Administrative Agent
appearing on the Telerate Page 3750 (or any successor page) (or (i) such other
page or service as may replace such page on such system or service for the
purpose of displaying such rate and (ii) if more than one rate appears on such
screen, the arithmetic mean for all such rates) as the London interbank offered
rate for deposits in Dollars at approximately 11:00 A.M. (London time), on the
second full Business Day preceding the first day of such Interest Period, and in
an amount approximately equal to the amount of the Eurodollar Loan and for a
period approximately equal to such Interest Period or (b) if such rate is for
any reason not available, the rate per annum equal to the rate at which the
Administrative Agent or its designee is offered deposits in Dollars at or about
11:00 A.M. (London time), two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where the eurodollar and
exchange operations in respect of its Eurodollar Loans are then being conducted
for settlement in immediately available funds, for delivery on the first day of
such Interest Period for the number of days comprised therein, and in an amount
comparable to the amount of the Eurodollar Loan to be outstanding during such
Interest Period.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing), it being
understood that the holding of money or investments for the purpose of honoring
payment instruments or consumer funds transfers, or other amounts paid to or
received by the Company, any of its Subsidiaries or any agent thereof in the
ordinary course of business in order for the Company or such Subsidiary to make
further distribution to a third party, shall not be considered a “Lien” for the
purposes of this definition.

“Loan Documents”: this Agreement and the Notes.

“Loan”: as defined in subsection 2.1.

“Majority Banks”: at any time, the Banks holding (or under subsection 2.19(e)
participating in) more than 50% of the aggregate unpaid principal amount of the
Loans or, if no Loans are then outstanding, the Banks holding more than 50% of
the aggregate amount of the Commitments.

“Material Adverse Effect”: a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or the Notes.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Note”: as defined in subsection 2.2.

 

9



--------------------------------------------------------------------------------

“Obligations”: all of the obligations, indebtedness and liabilities of the
Company to the Banks and the Administrative Agent, whenever arising, under this
Agreement, the Notes or any of the other Loan Documents including principal,
interest, fees, reimbursements and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to the
Company, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).

“Parent”: The Western Union Company, a Delaware corporation, and its successors
and assigns.

“Participant”: as defined in subsection 9.6(b).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Person”: an individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, Governmental Authority
or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: as defined in the definition of ABR.

“Principal Facility”: the real property, fixtures, machinery and equipment
relating to any facility owned by the Company or any Subsidiary, except for any
facility that, in the opinion of the Board of Directors of the Company, is not
of material importance to the business conducted by the Company and its
Subsidiaries, taken as a whole.

“Purchased Receivables”: accounts receivable purchased by the Company or any of
its Subsidiaries from third parties and not originally created by the sale of
goods or services by the Company or any of its Subsidiaries.

“Purchased Receivables Financing”: any financing transaction pursuant to which
Purchased Receivables are sold, transferred, securitized or otherwise financed
by any Receivables Subsidiary and as to which there is no recourse to the
Company or any of its other Subsidiaries (other than customary representations
and warranties made in connection with the sale or transfer of Purchased
Receivables).

“Purchasing Banks”: as defined in subsection 9.6(c).

“Rating”: the respective rating of each of the Rating Agencies applicable to the
long-term senior unsecured non-credit enhanced debt of the Parent, as announced
by the Rating Agencies from time to time.

 

10



--------------------------------------------------------------------------------

“Rating Agencies”: collectively, S&P and Moody’s.

“Rating Category”: each of Rating I, Rating II, Rating III, Rating IV and Rating
V.

“Rating I”, “Rating II”, “Rating III”, “Rating IV” and “Rating V”: the
respective Ratings set forth below:

 

Rating
Category

  

S&P

  

Moody’s

Rating I

  

greater than or equal to A

  

greater than or equal to A2

Rating II

  

equal to A-

  

equal to A3

Rating III

  

equal to BBB+

  

equal to Baa1

Rating IV

  

equal to BBB

  

equal to Baa2•

Rating V

  

less than BBB

  

less than Baa2

provided, that (i) if on any day the Ratings of the Rating Agencies do not fall
in the same Rating Category, and the lower of such Ratings (i.e., the Rating
Category designated by a numerically higher Roman numeral) is one Rating
Category lower than the higher of such Ratings, then the Rating Category of the
higher of such Ratings shall be applicable for such day, (ii) if on any day the
Ratings of the Rating Agencies do not fall in the same Rating Category, and the
lower of such Ratings is more than one Rating Category lower than the higher of
such Ratings, then the Rating Category next lower from that of the higher of
such Ratings shall be applicable for such day, (iii) if on any day the Rating of
only one of the Rating Agencies is available, then the Rating Category
determined by such Rating shall be applicable for such day and (iv) if on any
day a Rating is available from neither of the Rating Agencies, then Rating V
shall be applicable for such day. Any change in the applicable Rating Category
resulting from a change in the Rating of a Rating Agency shall become effective
on the date such change is publicly announced by such Rating Agency.

“Receivables Subsidiary”: any Subsidiary of the Company which purchases
Purchased Receivables directly or to which Purchased Receivables are transferred
by the Company or any of its Subsidiaries, in either case with the intention of
engaging in a Purchased Receivables Financing.

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System.

“Regulation X”: Regulation X of the Board of Governors of the Federal Reserve
System.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

11



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law (including, without limitation, Environmental Laws), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer”: the president, chief financial officer, treasurer or any
vice-president of the Company.

“S&P”: Standard & Poor’s Ratings Services.

“Short-Term Ratings”: with respect to any Person, the short-term debt ratings of
such Person issued by the Rating Agencies.

“Significant Subsidiary”: at any date, any Subsidiary of the Company which,
together with its Subsidiaries, (i) has a proportionate share of Consolidated
Net Assets that exceeds 10% at the time of determination or (ii) has equity in
the Consolidated Net Income that exceeds 10% for the period of the four most
recently completed fiscal quarters preceding the time of determination.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Spin-Off Financial Statements”: means combined financial statements of the
Parent and its Subsidiaries delivered to the Administrative Agent in connection
with this Agreement, including the audited financial statement for the fiscal
year ended December 31, 2005 and the unaudited pro forma financial statements
included in the Western Union Form 10.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, directly or indirectly through one or more intermediaries, or
both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.

“Termination Date”: September 26, 2007.

“Tranche”: the reference to Eurodollar Loans the Interest Periods with respect
to all of which begin on the same date and end on the same later date (whether
or not such Loans shall originally have been made on the same day); Tranches may
be identified as “Eurodollar Tranches”.

“Transferee”: as defined in subsection 9.6(f).

 

12



--------------------------------------------------------------------------------

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Western Union Form 10”: the Form 10 of the Parent, filed with the Securities
Exchange Commission on June 6, 2006, as amended prior to the Closing Date.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or any certificate or
other document made or delivered pursuant hereto.

(b) As used herein and in the Notes, and any certificate or other document made
or delivered pursuant hereto, accounting terms relating to the Company and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, and all accounting determinations hereunder shall be made, in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Company delivered to the Banks;
provided that, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in this Agreement, and the Company,
the Majority Banks or the Administrative Agent shall so request, the
Administrative Agent, the Banks and the Company shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Majority Banks); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

13



--------------------------------------------------------------------------------

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments.

(a) Subject to the terms and conditions hereof, each Bank severally agrees to
make a loan (each, a “Loan”; collectively, the “Loans”) in Dollars to the
Company on any single Business Day during the Commitment Period in a principal
amount which shall not exceed the amount of such Bank’s Commitment. Amounts
borrowed under this Section 2.1(a) and repaid or prepaid may not be reborrowed.

(b) The Loans may from time to time be (i) Eurodollar Loans, (ii) ABR Loans, or
(iii) a combination thereof, as determined by the Company and notified to the
Administrative Agent in accordance with subsections 2.3 and 2.7, provided that
no Loan shall be made as a Eurodollar Loan after the day that is one month prior
to the Termination Date.

2.2 Notes. The Loans made by each Bank shall be evidenced by a promissory note
of the Company, substantially in the form of Exhibit A with appropriate
insertions as to payee, date and principal amount (a “Note”), payable to the
order of such Bank and in a principal amount equal to such Bank’s Commitment.
Each Bank is hereby authorized to record the date, Type and amount of each Loan
made by such Bank, each continuation thereof, each conversion of all or a
portion thereof to another Type, the date and amount of each payment or
prepayment of principal thereof and, in the case of Eurodollar Loans, the length
of each Interest Period with respect thereto, on the schedule annexed to and
constituting a part of its Note, and any such recordation shall constitute prima
facie evidence of the accuracy of the information so recorded, provided that the
failure of any Bank to make any such recordation (or any error in such
recordation) shall not affect the obligations of the Company hereunder or under
any Note in respect of the Loans. Each Note shall (x) be dated the Closing Date,
(y) be stated to mature on the Termination Date and (z) provide for the payment
of interest in accordance with subsection 2.9.

2.3 Procedure for Borrowing. The Company may borrow under the Commitments during
the Commitment Period on any Business Day, provided that the Company shall
deliver to the Administrative Agent a Borrowing Certificate (which certificate
to be effective on the requested Borrowing Date must be received by the
Administrative Agent (a) prior to 12:00 noon, New York City time, three Business
Days prior to the requested Borrowing Date, if all or any part of the requested
Loans are to be initially Eurodollar Loans and (b) prior to 12:00 noon, New York
City time, on the requested Borrowing Date, otherwise), specifying (i) the
amount to be borrowed, (ii) the requested Borrowing Date, (iii) whether the
borrowing is to be of Eurodollar Loans, ABR Loans or a combination thereof and
(iiii) if the borrowing is to be entirely or partly of Eurodollar Loans, the
aggregate amount of such Eurodollar Loans and the amounts of each such
Eurodollar Loan and the respective length of the initial Interest Period
therefor. Each borrowing under the Commitments shall be in an amount equal to
(x) in the case of ABR Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof (or, if the then Available Commitments are less than $5,000,000,
such lesser amount) and (y) in the case of Eurodollar

 

14



--------------------------------------------------------------------------------

Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon
receipt of a Borrowing Certificate, the Administrative Agent shall promptly
notify each Bank thereof.

Each Bank will make the amount of its pro rata share of each borrowing available
to the Administrative Agent for the account of the Company at the applicable
office of the Administrative Agent specified in subsection 9.2 or such other
office specified by the Administrative Agent from time to time prior to
2:00 P.M., New York City time in the case of ABR Loans and 11:00 A.M., New York
City time in the case of Eurodollar Loans on the Borrowing Date requested by the
Company in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Company by the Administrative Agent
crediting the account of the Company on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the Banks
and in like funds as received by the Administrative Agent.

2.4 Fees.

The Company agrees to pay to the Administrative Agent, for the account of each
Bank, a facility fee for the period from and including the Closing Date through
the Termination Date, calculated as an amount equal to the product of (i) the
Facility Fee Rate and (ii) the average daily amount of the Commitment of such
Bank (regardless of usage) during the period for which such facility fee is
calculated, payable in arrears on the last day of each December, March, June and
September (for the quarterly period ended on such date) and on the Termination
Date or such earlier date on which the Commitments shall terminate as provided
herein (for the period from the last quarterly payment date to the Termination
Date or such other date, as applicable). Such payments shall commence on
December 31, 2006, and such first payment shall be for the period from the
Closing Date through December 31, 2006.

2.5 Termination or Reduction of Commitments. (a) Optional. The Company shall
have the right, upon not less than five Business Days’ notice to the
Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount of the Commitments, provided that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the aggregate
principal amount of the Loans then outstanding would exceed the Commitments then
in effect. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Bank thereof. Any such reduction shall be in an amount
equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and
shall reduce permanently the Commitments then in effect.

(b) Mandatory. The Commitments shall automatically and permanently terminate on
the date of the initial Borrowing.

2.6 Prepayments.

(a) Optional. Subject to subsection 2.16, the Company may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice to the Administrative Agent given prior to 10:00 A.M.,
New York City time, at least three Business Days in advance in the case of
Eurodollar Loans and on the requested prepayment date in the case of ABR Loans,
specifying the date and

 

15



--------------------------------------------------------------------------------

amount of prepayment and whether the prepayment is of Eurodollar Loans, ABR
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each. Upon receipt of any such notice the Administrative Agent
shall promptly notify each Bank thereof. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein.
Partial prepayments shall be in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof.

(b) Mandatory. On the first Business Day after the Company or any of its
Subsidiaries receives net cash proceeds from (i) the issuance or incurrence of
indebtedness for borrowed money in the capital markets having a stated maturity
of longer than 270 days, (ii) the issuance of equity interests in the capital
markets or (iii) the sale of assets in a transaction or series of related
transactions (other than sales of assets in the ordinary course of business or
otherwise by the Company or any of its Subsidiaries to the Company or any other
Subsidiary of the Company) the consideration for which is $250,000,000 or more,
the Company shall ratably repay the Advances by an amount equal to such net cash
proceeds.

2.7 Conversion and Continuation Options.

(a) The Company may elect from time to time to convert Loans that are Eurodollar
Loans to ABR Loans, by giving the Administrative Agent at least two Business
Days’ prior irrevocable notice of such election, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Company may elect from time to time to convert
ABR Loans to Eurodollar Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election. Any such notice of
conversion to Eurodollar Loans shall specify the length of the initial Interest
Period or Interest Periods therefor. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Bank thereof. All or any part of
outstanding Eurodollar Loans and ABR Loans may be converted as provided herein,
provided that (i) no Loan may be converted into a Eurodollar Loan when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Majority Banks have determined that such a conversion is not appropriate,
(ii) any such conversion may only be made if, after giving effect thereto,
subsection 2.8 shall not have been contravened and (iii) no Loan may be
converted into a Eurodollar Loan after the date that is one month prior to the
Termination Date.

(b) Any Loans that are Eurodollar Loans may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Company giving notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in subsection 1.1,
of the length of the next Interest Period to be applicable to such Loans,
provided that no Eurodollar Loan may be continued as such (i) when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Banks have determined that such a continuation is not appropriate,
(ii) if, after giving effect thereto, subsection 2.8 would be contravened or
(iii) after the date that is one month prior to the Termination Date and
provided, further, that if the Company shall fail to give any required notice as
described above in this paragraph or if

 

16



--------------------------------------------------------------------------------

such continuation is not permitted pursuant to the preceding proviso such Loans
shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Bank thereof.

2.8 Minimum Amounts of Tranches. All borrowings, conversions and continuations
of Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of the Loans comprising each Eurodollar
Tranche shall be equal to an amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.

2.9 Interest Rates and Payment Dates.

(a) Each ABR Loan shall bear interest at a rate per annum equal to the ABR.

(b) Each Loan that is a Eurodollar Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurodollar Rate determined for such Interest Period plus the Applicable Margin.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum which is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this subsection plus 2% or (y) in the case of overdue interest, the rate
described in paragraph (a) of this subsection plus 2%, in each case from the
date of such non-payment until such amount is paid in full (as well after as
before judgment).

(d) Interest on each Loan shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
subsection shall be payable on demand.

2.10 Computation of Interest and Fees.

(a) Facility fees and, whenever it is calculated on the basis of the Prime Rate,
interest on ABR Loans shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed; otherwise, interest shall
be calculated on the basis of a 360-day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Company and the
Banks of each determination of a Eurodollar Rate. The Administrative Agent shall
as soon as practicable notify the Company and the Banks of the effective date
and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Company and the Banks in the absence of manifest error. The Administrative Agent
shall, at the request of the Company, deliver to the Company a statement showing
the

 

17



--------------------------------------------------------------------------------

quotations used by the Administrative Agent in determining any interest rate
pursuant to subsection 2.9(b) or (c).

2.11 Inability to Determine Interest Rate. In the event that prior to the first
day of any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority Banks
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Banks (as conclusively
certified by such Banks) of making or maintaining their affected Loans during
such Interest Period, the Administrative Agent shall give telecopy or telephonic
(confirmed in writing) notice thereof to the Company and the Banks as soon as
practicable thereafter. If such notice is given (x) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be converted to or continued as
ABR Loans and (z) any Loans that pursuant to subsection 2.7(b) were to have been
continued on the first day of such Interest Period as Eurodollar Loans shall be
converted to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Company have the right to convert Loans to Eurodollar Loans.

2.12 Pro Rata Treatment and Payments.

(a) Each borrowing of Loans and any reduction of the Commitments shall be made
pro rata according to the respective Commitment Percentages of the Banks. Unless
otherwise required by the terms of this Agreement, each payment under this
Agreement or any Note shall be applied, first, to any fees then due and owing by
the Company pursuant to subsection 2.4, second, to interest then due and owing
in respect of the Notes of the Company and, third, to principal then due and
owing hereunder and under the Notes of the Company. Each payment on account of
any fees pursuant to subsection 2.4 for the account of the Banks shall be made
pro rata in accordance with the respective amounts due and owing. Each payment
(other than prepayments) by the Company on account of principal of and interest
on the Loans shall be made pro rata according to the respective amounts due and
owing. Payments made pursuant to subsection 2.13 shall be applied in accordance
with such section. All payments (including prepayments) to be made by the
Company on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in subsection 2.15(b)) and
shall be made to the Administrative Agent for the account of the Banks at the
Administrative Agent’s office specified in subsection 9.2 or such other office
specified by the

 

18



--------------------------------------------------------------------------------

Administrative Agent in immediately available funds and shall be made in Dollars
not later than 12:00 noon New York City time on the date when due. Any payment
received after the foregoing deadlines shall be deemed received on the next
Business Day. The Administrative Agent shall distribute such payments to the
Banks entitled thereto promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a Eurodollar Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.

(b) Notwithstanding any other provisions of this Agreement to the contrary,
after the exercise of remedies by the Administrative Agent or the Banks pursuant
to Section 7 (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Loan
Documents shall automatically become due and payable in accordance with the
terms of such Section), all amounts collected or received by the Administrative
Agent or any Bank on account of the Obligations or any other amounts outstanding
under any of the Loan Documents shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Banks under the Loan
Documents;

SECOND, to the payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the Banks
in connection with enforcing its rights under the Loan Documents or otherwise
with respect to the Obligations owing to such Bank;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

FIFTH, to the payment of the outstanding principal amount of the Obligations;

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Loan Documents or otherwise and not repaid pursuant to
clauses ”FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding

 

19



--------------------------------------------------------------------------------

category; and (ii) each of the Banks shall receive an amount equal to its pro
rata share (based on the proportion that the then outstanding Loans held by such
Bank bears to the aggregate then outstanding Loans) of amounts available to be
applied pursuant to clauses ”THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above.

(c) Unless the Administrative Agent shall have been notified in writing by any
Bank prior to a Borrowing Date that such Bank will not make the amount that
would constitute its Commitment Percentage of the borrowing of a Loan on such
date available to the Administrative Agent, the Administrative Agent may assume
that such Bank has made such amount available to the Administrative Agent on
such Borrowing Date, and the Administrative Agent may, in reliance upon such
assumption, make available to the Company a corresponding amount. If such amount
is made available to the Administrative Agent on a date after such Borrowing
Date, such Bank shall pay to the Administrative Agent on demand an amount equal
to the product of (i) the daily average Federal Funds Effective Rate (as defined
in the definition of “ABR”) during such period as quoted by the Administrative
Agent, (ii) the amount of such Bank’s Commitment Percentage of such borrowing,
and (iii) a fraction the numerator of which is the number of days that elapse
from and including such Borrowing Date to the date on which such Bank’s
Commitment Percentage of such borrowing shall have become immediately available
to the Administrative Agent and the denominator of which is 360. A certificate
of the Administrative Agent submitted to any Bank with respect to any amounts
owing under this subsection shall be conclusive in the absence of manifest
error. If such Bank’s Commitment Percentage of such borrowing is not in fact
made available to the Administrative Agent by such Bank within three Business
Days of such Borrowing Date, the Administrative Agent shall be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder, on demand, from the Company.

(d) Unless the Administrative Agent shall have been notified in writing by the
Company, prior to the date on which any payment is due from the Company
hereunder (which notice shall be effective upon receipt) that the Company does
not intend to make such payment, the Administrative Agent may assume that the
Company has made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Bank on such payment date an amount equal to the portion of such assumed
payment to which such Bank is entitled hereunder, and if the Company has not in
fact made such payment to the Administrative Agent, such Bank shall, on demand,
repay to the Administrative Agent the amount made available to such Bank. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Bank, such Bank shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Bank to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate. A certificate of the
Administrative Agent submitted to the Company with respect to any amount owing
under this subsection shall be conclusive in the absence of manifest error.

 

20



--------------------------------------------------------------------------------

2.13 Illegality.

Notwithstanding any other provision herein, if any change in any Requirement of
Law or in the interpretation or application thereof shall make it unlawful for
any Bank to make or maintain Eurodollar Loans as contemplated by this Agreement,
(i) the commitment of such Bank hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Domestic Dollar Loans to Eurodollar Loans
shall forthwith be cancelled and (ii) such Bank’s Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Company shall pay to such Bank
such amounts, if any, as may be required pursuant to subsection 2.16.

2.14 Requirements of Law.

(a) In the event that Eurodollar Reserve Percentage or any change in any
Requirement of Law or in the interpretation or application thereof after the
date of this Agreement or compliance by any Bank with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

(i) shall subject any Bank to any tax of any kind whatsoever with respect to
this Agreement, any Note or any application related thereto, or any Eurodollar
Loan made by it, or change the basis of taxation of payments to such Bank in
respect thereof (except for taxes covered by subsection 2.15 and changes in
franchise taxes or the rate of tax on the overall net income of such Bank);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Bank which
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Bank any other condition;

and the result of any of the foregoing is to increase the cost to such Bank, by
an amount which such Bank deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof then, in any such case, the Company shall promptly
pay such Bank, upon its demand, any additional amounts necessary to compensate
such Bank for such increased cost or reduced amount receivable as provided in
this Section 2.14(a). If any Bank becomes entitled to claim any additional
amounts pursuant to this subsection, it shall promptly notify the Company,
through the Administrative Agent, of the event by reason of which it has become
so entitled. A certificate as to any additional amounts payable pursuant to this
subsection submitted by such Bank, through the Administrative Agent, to the
Company in good faith and setting forth in reasonable detail the calculation of
such

 

21



--------------------------------------------------------------------------------

amounts shall be conclusive in the absence of manifest error; provided that the
Company’s obligations under this Section 2.14(a) shall be limited to amounts
accruing not more than 180 days prior to the invoice thereof by such Bank (such
time period to be extended as necessary to take into account any retroactive
application of a change in law giving rise to such obligations). This covenant
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable hereunder until the second anniversary of such payment
and termination.

(b) In the event that any Bank or corporation controlling such Bank shall have
determined that any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Bank or
such corporation with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof does or shall have the effect of reducing the rate
of return on such Bank’s capital as a consequence of its obligations hereunder
to a level below that which such Bank could have achieved but for such change or
compliance (taking into consideration such Bank’s policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, after submission by such Bank in good faith to the Company (with a
copy to the Administrative Agent) of a written request therefor setting forth in
reasonable detail the calculation of such amount (which request shall be
conclusive in the absence of manifest error), the Company shall pay to such Bank
such additional amount or amounts as will compensate such Bank for such
reduction; provided that the Company’s obligations under this Section 2.14(b)
shall be limited to amounts accruing not more than 180 days prior to the invoice
thereof by such Bank (such time period to be extended as necessary to take into
account any retroactive application of a change in law giving rise to such
obligations). This covenant shall survive the termination of this Agreement and
the payment of the Notes and all other amounts payable hereunder until the
second anniversary of such payment and termination.

2.15 Taxes.

(a) Subject to subsection 2.15(b) or 9.6(g), as appropriate, all payments made
by the Company under this Agreement and the Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding, in the case of
the Administrative Agent and each Bank, net income taxes, branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which such Bank is located and franchise taxes (imposed in lieu
of net income taxes) imposed on the Administrative Agent or such Bank, as the
case may be, as a result of a present or former connection between the
jurisdiction of the government or taxing authority imposing such tax and the
Administrative Agent or such Bank (excluding a connection arising solely from
the Administrative Agent or such Bank having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or the
Notes) or any political subdivision or taxing authority thereof or therein (all
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions and
withholdings being hereinafter called “Taxes”). If any Taxes are required

 

22



--------------------------------------------------------------------------------

to be withheld from any amounts payable to the Administrative Agent or any Bank
hereunder or under the Notes, the amounts so payable to the Administrative Agent
or such Bank (so long as such Bank is in compliance with subsection 2.15(b) or
9.6(g), as appropriate and if applicable) shall be increased to the extent
necessary to yield to the Administrative Agent or such Bank (after payment of
all Taxes) interest or any such other amounts payable hereunder at the rates or
in the amounts specified in this Agreement and the Notes. Whenever any Taxes are
payable by the Company, as promptly as possible thereafter the Company shall
send to the Administrative Agent for its own account or for the account of such
Bank, as the case may be, a certified copy of an original official receipt
received by the Company showing payment thereof. If the Company fails to pay any
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Company shall indemnify the Administrative Agent and the Banks for
any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Bank as a result of any such failure. The agreements
in this subsection shall survive the termination of this Agreement and the
payment of the Notes and all other amounts payable hereunder.

(b) Each Bank party to this Agreement on the Closing Date that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) agrees that, on or prior to the Closing Date, it will deliver to the
Company and the Administrative Agent (i) two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI or successor applicable
form, as the case may be or (ii) in the case of such a Bank claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Bank is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Company within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) two duly completed copies of United States Internal Revenue Service
Form W-8BEN, in each case certifying such Bank’s entitlement to a complete
exemption from United States withholding tax with respect to interest payments
to be made under this Agreement and under any Note. Each such Bank also agrees
to deliver to the Company and the Administrative Agent two further copies of
such forms, or successor applicable forms or other manner of certification, as
the case may be, on or before the date that any such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Company, and such extensions or
renewals thereof as may reasonably be requested by the Company or the
Administrative Agent, unless in any such case an event (including, without
limitation, any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Bank from duly completing
and delivering any such form with respect to it and such Bank so advises the
Company and the Administrative Agent. Each Bank party to this Agreement on the
Closing Date that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees that, on or prior to the Closing Date,
it will deliver to the Company and the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-9, certifying that it is
not subject to United States backup withholding tax.

 

23



--------------------------------------------------------------------------------

2.16 Indemnity. The Company agrees to indemnify each Bank and to hold each Bank
harmless from any loss or expense which such Bank may sustain or incur as a
consequence of (a) default by the Company in payment when due of the principal
amount of or interest on any Eurodollar Loan, (b) default by the Company in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Company has given a notice requesting the same in accordance with the
provisions of this Agreement, (c) default by the Company in making any
prepayment of Eurodollar Loans after the Company has given a notice thereof in
accordance with the provisions of this Agreement or (d) the making of a
prepayment or conversion, or the purchase pursuant to subsection 2.17, of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto, including, without limitation, in each case, any such loss
(other than non-receipt of the Applicable Margin or, without duplication,
anticipated profits) or expense arising from the reemployment of funds obtained
by it or from fees payable to terminate the deposits from which such funds were
obtained (it being understood that any such calculation will be made on notional
amounts as the Banks are not required to show that they matched deposits
specifically). A certificate as to any additional amounts payable pursuant to
this subsection submitted by such Bank, through the Administrative Agent, to the
Company in good faith shall be conclusive in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of the
Notes and all other amounts payable hereunder.

2.17 Action of Affected Banks. Each Bank agrees to use reasonable efforts
(including reasonable efforts to change the booking office for its Loans) to
avoid or minimize any illegality pursuant to subsection 2.13 or any amounts
which might otherwise be payable pursuant to subsection 2.14(a) or 2.15;
provided, however, that such efforts shall not cause the imposition on such Bank
of any additional costs or legal or regulatory burdens deemed by such Bank to be
material and shall not be deemed by such Bank to be otherwise disadvantageous or
contrary to its policies. In the event that such reasonable efforts are
insufficient to avoid all such illegality or all amounts that might be payable
pursuant to subsection 2.14(a) or 2.15, then such Bank (the “Affected Bank”)
shall use its reasonable efforts to transfer to any other Bank (which itself is
not then an Affected Bank) its Loans and Commitment subject to the provisions of
subsection 9.6(c); provided, however, that such transfer shall not be deemed by
such Affected Bank, in its sole discretion, to be disadvantageous to it or
contrary to its policies. In the event that the Affected Bank is unable, or
otherwise is unwilling, so to transfer its Loans and Commitment, the Company may
designate an alternate lender (reasonably acceptable to the Administrative
Agent) to purchase the Affected Bank’s Loans and Commitment, at par and
including accrued interest, and, subject to the provisions of subsection 9.6(c),
the Affected Bank shall transfer its Commitment to such alternate lender and
such alternate lender shall become a Bank hereunder. Any fee payable to the
Administrative Agent pursuant to subsection 9.6(e) in connection with such
transfer shall be for the account of the Company.

2.18 Payment in Full at Maturity. The Company shall pay to the Administrative
Agent, for the account of each Bank, the entire outstanding principal amount
owing under the Agreement or under any Notes, together with accrued but unpaid
interest and all other sums owing under the Agreement, on the Termination Date
unless accelerated sooner pursuant to Section 7.

 

24



--------------------------------------------------------------------------------

2.19 Defaulting Banks.

(a) In the event that, at any one time (i) any Bank shall be a Defaulting Bank,
(ii) such Defaulting Bank shall owe a Defaulted Loan to the Company and
(iii) the Company shall be required to make any payment hereunder to or for the
account of such Defaulting Bank, then the Company may, so long as no Event of
Default shall occur or be continuing at such time and to the fullest extent
permitted by applicable law, set off and otherwise apply the obligations of the
Company to make such payment to or for the account of such Defaulting Bank
against the obligation of such Defaulting Bank to make such Defaulted Loan. In
the event that, on any date, the Company shall so set off and otherwise apply
its obligation to make any such payment against the obligation of such
Defaulting Bank to make any such Defaulted Loan on or prior to such date, the
amount so set off and otherwise applied by the Company shall constitute for all
purposes of this Agreement a Loan by such Defaulting Bank made on the date of
such setoff under the provision hereof pursuant to which such Defaulted Loan was
originally required to have been made. Such Loan shall be considered, for all
purposes of this Agreement, to comprise part of the Loan in connection with
which such Defaulted Loan was originally required to have been made. The Company
shall notify the Administrative Agent at any time the Company exercises its
right of set-off pursuant to this subsection (a) and shall set forth in such
notice (A) the name of the Defaulting Bank and the Defaulted Loan required to be
made by such Defaulting Bank and (B) the amount set off and otherwise applied in
respect of such Defaulted Loan pursuant to this subsection (a). Any portion of
such payment otherwise required to be made by the Company to or for the account
of such Defaulting Bank which is paid by the Company, after giving effect to the
amount set off and otherwise applied by the Company pursuant to this subsection
(a), shall be applied by the Administrative Agent as specified in subsection
(b) of this Section 2.19.

(b) In the event that, at any one time, (i) any Bank shall be a Defaulting Bank,
(ii) such Defaulting Bank shall owe a Defaulted Amount to the Administrative
Agent or any of the other Banks and (iii) the Company shall make any payment
hereunder to the Administrative Agent for the account of such Defaulting Bank,
then the Administrative Agent may, on its behalf or on behalf of such other Bank
and to the fullest extent permitted by applicable law, apply at such time the
amount so paid by the Company to or for the account of such Defaulting Bank to
the payment of each such Defaulted Amount to the extent required to pay such
Defaulted Amount. In the event that the Administrative Agent shall so apply any
such amount to the payment of any such Defaulted Amount on any date, the amount
so applied by the Administrative Agent shall constitute for all purposes of this
Agreement payment, to such extent, of such Defaulted Amount on such date. Any
such amount so applied by the Administrative Agent shall be retained by the
Administrative Agent or distributed by the Administrative Agent to such other
Banks in the following order of priority:

first, to the Administrative Agent for any Defaulted Amounts then owing to it,
in its capacity as such, ratably in accordance with such Defaulted Amounts then
owing to the Administrative Agent; and

 

25



--------------------------------------------------------------------------------

second, to any Bank for any Defaulted Amounts then owing to such Bank, ratably
in accordance with such respective Defaulted Amounts then owing to such Bank.

(c) The rights and remedies against a Defaulting Bank under this Section 2.19
are in addition to other rights and remedies that the Company may have against
such Defaulting Bank with respect to any Defaulted Loan and that the
Administrative Agent or any Bank may have against such Defaulting Bank with
respect to any Defaulted Amount.

SECTION 3

REPRESENTATIONS AND WARRANTIES

To induce the Banks to enter into this Agreement and to make the Loans the
Company hereby represents and warrants to the Administrative Agent and each Bank
as of the Closing Date and as of the date of each Loan that:

3.1 Financial Condition. The combined financial statements of the Parent, the
Company and their Subsidiaries delivered to the Administrative Agent in
connection with this Agreement, including the audited financial statement for
the fiscal year ended December 31, 2005 and the unaudited pro forma financial
statements, copies of which have heretofore been furnished to each Bank, present
fairly the financial condition of the Company and its investments in its
Subsidiaries contained therein as of the dates and for the periods indicated,
subject to the qualifications with respect to the pro forma financial statements
set forth therein. Neither the Company nor any of its Subsidiaries had, at the
date of the most recent balance sheet referred to above, any guarantee
obligation, contingent liability or liability for taxes, or any long-term lease
or unusual forward or long-term commitment, including, without limitation, any
interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto and which, to the
best of the Company’s knowledge, would have a Material Adverse Effect.

3.2 No Change. Except as disclosed in the Western Union Form 10 (or in any Form
10-Q, 8-K or other public filing of the Parent with the Securities Exchange
Commission filed after date thereof but prior to the Closing Date), during the
period from date of the Spin-Off Financial Statements to and including the
Closing Date, no change, or development or event involving a prospective change,
has occurred which has had or could reasonably be expected to have a Material
Adverse Effect; provided, however that the foregoing representation is made
solely as of the Closing Date.

3.3 Corporate Existence; Compliance with Law. Each of the Company and its
Significant Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent that, in the aggregate, the failure of any such Subsidiaries to be duly
organized, validly existing or in good standing would not have a Material
Adverse Effect, (b) has the corporate (or other) power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, except
to the extent that, in the aggregate, the failure of any such Subsidiaries to
have any such power, authority or legal right would not have a Material Adverse
Effect, (c) is duly qualified and in good standing under the laws of each

 

26



--------------------------------------------------------------------------------

jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that, in the
aggregate, the failure of the Company and its Subsidiaries to so qualify or be
in good standing would not have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law except to the extent that, in the
aggregate, the failure of the Company and its Subsidiaries to comply therewith
would not have a Material Adverse Effect.

3.4 Corporate Power; Authorization; Enforceable Obligations. The Company has the
corporate power and authority, and the legal right, to make, deliver and perform
this Agreement and the Notes and to borrow hereunder and has taken all necessary
corporate action to authorize its Obligations on the terms and conditions of
this Agreement and the Notes and to authorize the execution, delivery and
performance of this Agreement and the Notes. No consent or authorization of,
filing with or other act by or in respect of, any Governmental Authority or any
other Person (except as have been obtained or made) is required in connection
with the borrowings hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or the Notes. This Agreement has
been, and each Note will be, duly executed and delivered on behalf of the
Company. This Agreement constitutes, and each Note when executed and delivered
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the Notes, the Obligations hereunder and the use of the proceeds thereof will
not violate any Requirement of Law or Contractual Obligation of the Company or
of any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation.

3.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against the Company or any of its Subsidiaries
or against any of its or their respective properties or revenues which
(a) except as listed on Schedule 3.6 or disclosed in the Western Union Form 10
(or in any subsequent filing of the Parent with the Securities and Exchange
Commission made prior to the Closing Date), on the Closing Date, would have a
Material Adverse Effect or (b) would have a material adverse effect on the
validity or enforceability of this Agreement or any of the Notes or the rights
or remedies of the Administrative Agent or the Banks hereunder or thereunder,
provided, however that the representation in clause (a) of this Section 3.6 is
made solely as of the Closing Date.

3.7 No Default. No Default or Event of Default has occurred and is continuing.

3.8 Taxes. Each of the Company and its Significant Subsidiaries has filed or
caused to be filed all tax returns which, to the knowledge of the Company, are
required to be filed and has paid all material taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all material other taxes, fees or other charges imposed

 

27



--------------------------------------------------------------------------------

on it or any of its property by any Governmental Authority (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Company or its Subsidiaries, as the
case may be); on the Closing Date, no tax Lien has been filed, and, to the
knowledge of the Company, no claim is being asserted, with respect to any such
tax, fee or other charge.

3.9 Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect if such use would violate, or cause the Loans or the Commitments to be
in violation of, the provisions of the Regulations of such Board of Governors.
If requested by any Bank or the Administrative Agent at any time (and in any
case prior to or concurrently with the borrowing of any Loan the proceeds of
which will be used to purchase or carry margin stock), the Company will furnish
to the Administrative Agent and each Bank a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in said Regulation
U.

3.10 ERISA. Except to the extent that all of the following, in the aggregate,
would not have a Material Adverse Effect: (i) no Reportable Event has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code; (ii) the
present value of all accrued benefits under each Single Employer Plan maintained
by the Company or any Commonly Controlled Entity (based on those assumptions
used to fund the Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits based upon the
actuarial assumptions used by such Plan; (iii) neither the Company nor any
Commonly Controlled Entity has or has had any liability or obligation in respect
of any Multiemployer Plan; and (iv) the present value (determined using
actuarial and other assumptions which are reasonable in respect of the benefits
provided and the employees participating) of the liability of the Company and
each Commonly Controlled Entity for post retirement benefits, if any, to be
provided to their current and former employees under Plans which are welfare
benefit plans (as defined in Section 3(1) of ERISA) does not, in the aggregate,
exceed the assets under all such Plans or other funding arrangements allocable
to such benefits, if any; (v) no application for a minimum funding waiver with
respect to a Plan has been made; and (vi) the PBGC has not instituted
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, nor has any
event of condition descried in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such Plan
occurred.

3.11 Investment Company Act. Neither the Company nor any of its Subsidiaries is
subject to registration as an “investment company” or is “controlled” by such a
company, within the meaning of the Investment Company Act of 1940, as amended.

3.12 Purpose of Loans. The proceeds of the Loans shall be used by the Company to
refinance existing Indebtedness and to provide financing in connection with the
spin-off of the Parent from First Data Corporation as set forth in the Western
Union Form 10.

 

28



--------------------------------------------------------------------------------

3.13 Disclosure. On the Closing Date, neither this Agreement, the Notes, nor the
Information Materials, taken as a whole with the Western Union Form 10 (or in
any subsequent filing of the Parent with the Securities and Exchange Commission
made prior to the Closing Date), contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances in which they were
made, not materially misleading.

3.14 Ranking. The Loans shall remain at least pari passu with all other senior
unsecured obligations of the Company.

3.15 Compliance with OFAC, FCPA. Company is in material compliance with all
applicable United States economic and trade sanctions, including those
administered by the Office of Foreign Asset Control within the United States
Department of the Treasury, and the United States Foreign Corrupt Practices Act.

3.16 Closing Date Representations and Warranties. The representations and
warranties of the Company made in this Agreement on or as of the Closing Date
shall be deemed to be made immediately after giving effect to the spin-off of
the Parent described in the Western Union Form 10.

SECTION 4

CONDITIONS PRECEDENT

4.1 Conditions to Effectiveness. The agreements of each Bank contained herein
are subject to the satisfaction of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Company,
and (ii) for the account of each Bank, a Note conforming to the requirements
hereof and executed by a duly authorized officer of the Company.

(b) Corporate Proceedings of the Company. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of the
Company authorizing (i) the execution, delivery and performance of this
Agreement and the Notes and (ii) the borrowings contemplated hereunder,
certified by the Secretary or an Assistant Secretary of the Company as of the
Closing Date, which certificate shall state that the resolutions thereby
certified have not been amended, modified, revoked or rescinded and are in full
force and effect and shall be in form and substance satisfactory to the
Administrative Agent.

(c) Corporate Documents. The Administrative Agent shall have received true and
complete copies of the certificate of incorporation and by-laws of the Company,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary of the Company.

 

29



--------------------------------------------------------------------------------

(d) No Violation. The consummation of the transactions contemplated hereby shall
not contravene, violate or conflict with, nor involve the Administrative Agent
or any Bank in any violation of, any Requirement of Law.

(e) Fees. The Administrative Agent shall have received the fees to be received
on the Closing Date referred to in subsection 2.4.

(f) Legal Opinion. The Administrative Agent shall have received the executed
legal opinion of counsel of the Company, substantially in the form of Exhibit C,
and the Company hereby instructs its counsel to execute and deliver such opinion
to the Administrative Agent. Such legal opinion shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(g) Litigation. Except as listed on Schedule 3.6 hereto, there shall exist no
pending or threatened litigation, bankruptcy or insolvency, injunction, order or
claim which could have a material adverse effect on this Agreement or the
Company and its Subsidiaries taken as a whole.

(h) Consents and Approvals. All consents and approvals of the boards of
directors, shareholders and other applicable third parties necessary in
connection with this Agreement shall have been obtained.

(i) Material Adverse Change. No material adverse change shall have occurred
since the date of the Spin-Off Financial Statements in the business, assets,
liabilities, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries taken as a whole.

(j) Financial Statements. The Administrative Agent shall have received copies of
the financial statements referred to in Section 3.1 hereof, each in form and
substance reasonably satisfactory to it.

(k) Patriot Act Certificate. The Administrative Agent shall have received a
certificate reasonably satisfactory thereto, for benefit of itself and the
Banks, provided by the Company that sets forth information required by the
Patriot Act including, without limitation, the identity of the Company, the name
and address of the Company and other information that will allow the
Administrative Agent or any Bank, as applicable, to identify such Company in
accordance with the Patriot Act (as defined in Section 9.9 hereof).

(l) Consummation of Spin-Off. All conditions precedent to the transactions
described in the Western Union Form 10 relative to the spin-off of the Parent
from First Data Corporation (other than any condition of payment with the
proceeds of Loans made hereunder) shall have been satisfied.

4.2 Conditions to Each Loan. The agreement of each Bank to make any Loan (other
than the conversion or continuation of any Loan pursuant to subsection 2.7)
requested to be made

 

30



--------------------------------------------------------------------------------

by it on any date (including, without limitation, its initial Loan) is subject
to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Company in this Agreement shall be true and correct in all material
respects on and as of such date as if made on and as of such date, both before
and after giving effect to the making of such Loans (except any representation
or warranty relating to or made expressly as of a specific date shall be true
and correct in all material respects solely with respect to and as of such
specific date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.

(c) Borrowing Certificate. In the case of Loans, the Administrative Agent shall
have received, on or prior to the time required for its receipt pursuant to
subsection 2.3, a Borrowing Certificate with respect to the Loans requested to
be made on such date.

Each borrowing by the Company hereunder shall constitute a representation and
warranty by the Company as of the date of such Loan that the conditions
contained in subsection 4.2(a) and (b) have been satisfied.

SECTION 5

AFFIRMATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Note remains outstanding and unpaid or any other amount is owing to any Bank or
the Administrative Agent hereunder, the Company shall:

5.1 Financial Statements. Furnish to the Administrative Agent (which shall
promptly make available to the Banks):

(a) as soon as available, but in any event no later than the earlier of (i) the
date that is five days after the Parent is required by the SEC to deliver its
Form 10-K for any fiscal year of the Parent and (ii) 95 days after the end of
each fiscal year of the Parent, a copy of the consolidated balance sheet of the
Parent and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or any qualification arising out of the scope of the
audit, provided that to the extent different components of such consolidated
financial statements are separately audited by different independent public
accounting firms, the audit report of any such accounting firm may contain a
qualification or exception as to scope of such consolidated financial statements
by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing not unacceptable to the Majority Banks (it being
understood that any of the following

 

31



--------------------------------------------------------------------------------

accounting firms: Deloitte & Touche, Ernst & Young LLP, KPMG and
PricewaterhouseCoopers shall not be unacceptable to the Banks); and

(b) as soon as available, but in any event not later than the earlier of (i) the
date that is five days after the Parent is required by the SEC to deliver its
Form 10-Q for each of the first three quarterly periods of each fiscal year of
the Parent and (ii) 50 days after the end of each of the first three quarterly
periods of each fiscal year of the Parent, the unaudited consolidated balance
sheet of the Parent and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and retained
earnings and of cash flows of the Parent and its consolidated Subsidiaries for
such quarter and the portion of the fiscal year through the end of such quarter
together with financial information with respect to the Company and its
Subsidiaries presented on a basis consistent with the Spin-Off Financial
Statements), setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer of the Company with respect to
the Company’s financial information contained therein as being fairly stated in
all material respects (subject to normal year-end audit adjustments);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein with a reasonable estimate of the effect on such financial
statements on account of such changes in application).

5.2 Certificates; Other Information. Furnish to the Administrative Agent (which
shall promptly make available to the Banks):

(a) concurrently with the delivery of the financial statements referred to in
subsections 5.1(a) and 5.1(b), a certificate of a Responsible Officer stating
that such Officer has obtained no knowledge of any Default or Event of Default
that has occurred and is continuing except as specified in such certificate;

(b) promptly upon receipt thereof, copies of the executive summary portion of
any final auditor’s letter or auditor’s report submitted to the Company’s board
of directors or any committee thereof relating to internal financial controls of
the Company or any Subsidiary; and

(c) promptly, such additional financial and other information as any Bank
through the Administrative Agent may from time to time reasonably request.

5.3 Conduct of Business and Maintenance of Existence. Continue to engage in
business of substantially the same general type as now conducted by it or any
business reasonably ancillary, complementary or related thereto, taken as a
whole, and preserve, renew and keep in full force and effect its corporate
existence and take such reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business except
as otherwise permitted pursuant to subsection 6.4; comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith would not, in the aggregate, have a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

5.4 Inspection of Property; Books, Records and Discussions.

(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law are to be made of
all dealings and transactions in relation to its business and activities.

(b) Permit representatives of the Administrative Agent and the Banks (other than
Excluded Individuals of the Administrative Agent and the Banks) which are not
Competitors to visit and inspect at their own expense (unless a Default or Event
of Default has occurred and is continuing, in which case at the Company’s
expense) any of its properties and examine and make abstracts from any of its
books and records at any reasonable time upon reasonable prior notice to the
Company and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Company and its
Subsidiaries with officers and employees of the Company and its Subsidiaries and
with its independent certified public accountants, provided that
(i) representatives of the Company shall have the opportunity to be present at
any meeting with its independent certified public accountants and (ii) the
Company and its Subsidiaries shall have no obligation to provide access to
information which is the subject of a confidentiality agreement between the
Company or any of its Subsidiaries, on the one hand, and a customer of the
Company or of any of its Subsidiaries, on the other hand. The Administrative
Agent shall endeavor to coordinate such visits by the Banks in order to minimize
inconvenience to the Company, and so long as no Event of Default shall be
continuing, such visits shall occur not more frequently than once per fiscal
quarter.

5.5 Notices. Promptly give notice to the Administrative Agent (and the
Administrative Agent shall promptly notify each Bank) of:

(a) the occurrence of any Default or Event of Default;

(b) the occurrence of a Change of Control;

(c) any litigation, investigation or proceeding which would have a Material
Adverse Effect;

(d) the following events, as soon as possible and in any event within ten
Business Days after the Company or any Commonly Controlled Entity knows or has
reason to know thereof: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Plan, the commencement of any obligation to
contribute to any Multiemployer Plan by the Company or any Commonly Controlled
Entity, or any withdrawal from, or the termination, Reorganization or Insolvency
of any Multiemployer Plan; (ii) the institution of proceedings or the taking of
any other action by the PBGC or the Company or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan; (iii) the application for a minimum
funding waiver with respect to a Plan has been made; (iv) all of the
requirements for imposition of a lien under Section 302(f) of ERISA

 

33



--------------------------------------------------------------------------------

have been met with respect to any Plan; and (iv) the adoption of an amendment to
a Plan requiring the provision of security to such Plan pursuant to Section 307
of ERISA; and

(e) the use of the proceeds of any Loans for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect. Each notice pursuant to this subsection
shall be accompanied by a statement of a Responsible Officer setting forth
details of the occurrence referred to therein and stating what action the
Company proposes to take with respect thereto.

SECTION 6

NEGATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Note remains outstanding and unpaid or any other amount is owing to any Bank or
the Administrative Agent hereunder, the Company shall not:

6.1 Limitation on Significant Subsidiary Indebtedness. Permit any of its
Significant Subsidiaries, directly or indirectly, to create, incur, assume or
suffer to exist any Indebtedness (which for purposes of this subsection 6.1
shall include, without duplication, Guarantee Obligations) unless immediately
thereafter the aggregate amount of (x) all Indebtedness of Significant
Subsidiaries (excluding (A) any Guarantee Obligations in respect of Indebtedness
under this Agreement and (B) Indebtedness owed to the Company or a Significant
Subsidiary, including any renewal or replacement of any of the obligations under
clauses (A) or (B)), (y) the aggregate amount of indebtedness secured by Liens
permitted under Section 6.2(j) and (z) the discounted present value of all net
rentals payable under leases covered by subsection 6.3(a) (and not expressly
excluded therefrom) would not exceed the greater of $300,000,000 or 15% of
Consolidated Net Worth; provided, however, that, solely, for the purposes of
this covenant, Indebtedness shall not include indebtedness incurred in
connection with (a) overdraft or similar facilities related to settlement,
clearing and related activities by a Significant Subsidiary in the ordinary
course of business consistent with past practice, (b) Purchased Receivables
Financings, (c) to the extent the same constitutes Indebtedness, obligations in
respect of net capital adjustments and/or earn-out arrangements pursuant to a
purchase or acquisition otherwise permitted under this Agreement,
(d) obligations under performance bonds, surety bonds and letter of credit
obligations to provide security for worker’s compensation claims or other
statutory obligations and obligations in respect of bank overdrafts not more
than two days overdue, in each case, incurred in the ordinary course of
business, (e) indebtedness owing to insurance companies to finance insurance
premiums incurred in the ordinary course of business and (f) Guarantee
Obligations with respect to Indebtedness and other liabilities otherwise
permitted under this Agreement; and provided, further, that any Indebtedness of
a Person (i) existing at the time such Person becomes a Significant Subsidiary
or is merged with or into the Company or a Significant Subsidiary or other
entity or (ii) assumed by the Company or a Subsidiary in connection with the
acquisition of all or a portion of the business of such Person, shall not be
deemed to be Indebtedness created, incurred, assumed or guaranteed by a
Significant

 

34



--------------------------------------------------------------------------------

Subsidiary or otherwise deemed to be Indebtedness of a Significant Subsidiary
for the purposes of this covenant.

6.2 Limitation on Liens. Directly or indirectly, create, incur, assume or suffer
to exist, or permit any of its Significant Subsidiaries to create, incur, assume
or suffer to exist, any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except for:

(a) any Lien on any property now owned or hereafter acquired or constructed by
the Company or a Subsidiary, or on which property so owned, acquired or
constructed is located, which Lien (i) in the case of any property so acquired,
existed on such property at the time of acquisition thereby by the Company or
such Subsidiary or (ii) secures or provides for the payment of any part of the
purchase or construction price or cost of improvements of such property and was
created prior to, contemporaneously with or within 360 days after, such
purchase, construction or improvement (and any replacements or refinancings for
such Liens); provided, that (i) if a firm commitment from a bank, insurance
company or other lender or investor (not including the Company, a Subsidiary or
an Affiliate of the Company) for the financing of the acquisition or
construction of property is made prior to, contemporaneously with or within the
360-day period hereinabove referred to, the applicable Lien shall be deemed to
be permitted by this paragraph (a) whether or not created or assumed within such
period, and (ii) each such Lien is not spread to cover any additional property
and the amount of Indebtedness secured thereby is not increased;

(b) Liens for taxes not yet delinquent or which are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves with
respect thereto are maintained on the books of the Company or its Subsidiaries,
as the case may be, in conformity with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business;

(d) Liens of landlords or of mortgagees of landlords arising by operation of
law;

(e) pledges, deposits or other Liens in connection with workers’ compensation,
unemployment insurance, other social security benefits or other insurance
related obligations (including, without limitation, pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements)
and Liens on the proceeds of insurance policies created in connection with any
of the foregoing;

(f) Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, if appropriate legal proceedings which have been
duly initiated for the review of such judgment, decree or order, are being
diligently prosecuted and have not been finally terminated or the period within
which such proceedings may be initiated shall not have expired;

 

35



--------------------------------------------------------------------------------

(g) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, judgment and like bonds, replevin and similar bonds and other
obligations of a like nature incurred in the ordinary course of business;

(h) zoning restrictions, easements, rights-of-way, restrictions on the use of
property, other similar encumbrances incurred in the ordinary course of business
and minor irregularities of title, which do not materially interfere with the
ordinary conduct of the business of the Company and its Subsidiaries taken as a
whole;

(i) Liens on Purchased Receivables and related assets granted in connection with
one or more Purchased Receivables Financings; and

(j) any Lien not otherwise permitted under this subsection 6.2, provided that
the aggregate amount of indebtedness secured by all such Liens, together with
(x) the aggregate principal amount of Subsidiary Indebtedness that is subject to
limitation under Section 6.1 and (y) the aggregate sale price of property
involved in sale and leaseback transactions not otherwise permitted except under
subsection 6.3(a), does not exceed the greater of $300,000,000 or 15% of
Consolidated Net Worth.

6.3 Limitation on Sales and Leasebacks. Sell or transfer, or permit any
Subsidiary to sell or transfer, (except to the Company or one or more of its
wholly-owned Subsidiaries, or both) any Principal Facility owned by it on the
date of this Agreement with the intention of taking back a lease of such
property, other than a lease relating to computer hardware with lease terms of
four years or less, unless either:

(a) the sum of the aggregate sale price of property involved in sale and
leaseback transactions not otherwise permitted under this subsection plus
(x) the aggregate principal amount of Subsidiary Indebtedness subject to
limitation under Section 6.1 and (y) the aggregate amount of indebtedness
secured by all mortgages, pledges, liens and encumbrances not otherwise
permitted except under subsection 6.2(j) does not exceed the greater of
$300,000,000 or 15% of Consolidated Net Worth; or

(b) the Company within 120 days after the sale or transfer shall have been made
by the Company or by any such Subsidiary applies an amount equal to the greater
of (i) the net proceeds of the sale of the Principal Facility sold and leased
back pursuant to such arrangement or (ii) the fair market value of the Principal
Facility sold and leased back at the time of entering into such arrangement
(which may be conclusively determined by the Board of Directors of the Company)
to the retirement of Funded Indebtedness of the Company; provided, that the
amount required to be applied to the retirement of Funded Indebtedness of the
Company pursuant to this clause (b) shall be reduced by the principal amount of
any Funded Indebtedness of the Company voluntarily retired by the Company within
120 days after such sale, whether or not any such retirement of Funded
Indebtedness shall be specified as being made pursuant to this clause (b).
Notwithstanding the foregoing, no retirement referred to in this clause (b) may
be effected by payment at maturity or pursuant to any mandatory sinking fund
payment or any mandatory prepayment provision.

 

36



--------------------------------------------------------------------------------

6.4 Limitations on Fundamental Changes. Directly or indirectly, sell, assign,
lease, transfer or otherwise dispose of all or substantially all of its assets
or consolidate with or merge into any Person or permit any Person to merge into
it, provided that the Company may enter into a consolidation or merger with any
Person if (i) the survivor formed by or resulting from such consolidation or
merger is the Company and (ii) at the time of such consolidation or merger and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing.

6.5 Limitations on Restrictions on Dividends. Permit any Significant Subsidiary
exclusively organized under the laws of the United States of America or any
state thereof to enter into any arrangement with any Person which in any way
prohibits, limits the amount of or otherwise impairs the declaration or
distribution by such Subsidiary of dividends on its Capital Stock (other than
limitations arising under (i) any Requirement of Law, (ii) any agreement or
instrument in effect at the time a Person first became a Subsidiary of the
Company or the date such agreement or instrument is otherwise assumed by the
Company or any of its Subsidiaries, so long as such agreement or instrument was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Company or such assumption, and (iii) any agreement or instrument entered
into in connection with the sale of such Subsidiary) if such arrangement,
together with all other similar arrangements, could reasonably be expected to
have a Material Adverse Effect.

SECTION 7

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Company shall fail to pay any principal of any Note when due in
accordance with the terms thereof or hereof; or the Company shall fail to pay
any interest on any Note, or any other amount payable hereunder, within three
Business Days after any such interest or other amount becomes due in accordance
with the terms thereof or hereof; or

(b) Any representation or warranty made, or deemed made pursuant to subsection
4.2, by the Company herein or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement shall prove to have been incorrect in any material respect on or
as of the date made or deemed made or furnished; or

(c) The Company shall default in the observance or performance of any agreement
contained in subsection 5.4(b), 5.5(a) or 5.5(b) or Section 6; or

(d) A Change of Control shall occur; or

(e) The Company shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided in paragraphs
(a) through (d) of this Section), and such default shall continue unremedied for
a period of 30 days after the earlier of written notification to the Company by
the Administrative Agent or

 

37



--------------------------------------------------------------------------------

any Bank or after any Responsible Officer becomes aware or, with reasonable
diligence, would become aware of such default; or

(f) The Company or any of its Significant Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the Notes)
or in the payment of any Guarantee Obligation, beyond the period of grace (not
to exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness or Guarantee Obligation was created, and such default shall be
continuing; or (ii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or Guarantee Obligation
or contained in any instrument or agreement evidencing, securing or relating
thereto beyond any applicable period of grace, and such default shall be
continuing, or any other event shall occur or condition exist and be continuing,
the effect of which default or other event or condition is to cause, or permit
the holders of such Indebtedness or Guarantee Obligation to cause, such
Indebtedness to become due or required to be purchased, redeemed or otherwise
defeased prior to its stated maturity or such Guarantee Obligation to become
payable, provided that the aggregate principal amount of any such Indebtedness
and Guarantee Obligations outstanding at such time, when aggregated with the
outstanding principal amount of all other such Indebtedness and Guarantee
Obligations in respect of which the Company or any Significant Subsidiary shall
have so defaulted or an event shall have occurred or a condition exists as
described above, aggregates $100,000,000 or more; or

(g) (i) The Company or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or the Company
or any of its Significant Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Company
or any of its Significant Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Company or any of its Significant Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Company or any
of its Significant Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Company or any of its
Significant Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

 

38



--------------------------------------------------------------------------------

(h) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Majority Banks,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Company or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Majority Banks is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
would have a Material Adverse Effect; or

(i) The rendering against the Company or any Significant Subsidiary of one or
more final nonappealable judgments, decrees or orders for the payment of money
which, either singly or in the aggregate with all other monies in respect of
which a final nonappealable judgment, decree or order for payment shall have
been rendered against the Company or any Significant Subsidiary, aggregates
$100,000,000 or more, and the continuance of such judgments, decrees or orders
unsatisfied and in effect for any period of 30 consecutive days or, in the case
of a foreign judgment, decree or order the enforcement of which is not being
sought in the United States, 60 consecutive days without a stay of execution;
provided, however, that any such amount shall be calculated after deducting from
the sum so payable any amount of such judgment or order that is covered by a
valid and binding policy of insurance in favor of the Company or such Subsidiary
from an insurer that is rated at least “A” by A.M. Best Company, which policy
covers full payment thereof and which insurer has been notified, and has not
disputed the claim made for payment, of such amount of such judgment or order;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Company,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the Notes shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Majority Banks, the
Administrative Agent may, or upon the request of the Majority Banks, the
Administrative Agent shall, by notice to the Company declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Majority Banks, the Administrative Agent may,
or upon the request of the Majority Banks, the Administrative Agent shall, by
notice of default to the Company and (Y) declare the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the Notes to be due and payable forthwith, whereupon the same shall immediately
become due and payable, whereupon the same shall immediately become due and
payable. Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.

 

39



--------------------------------------------------------------------------------

SECTION 8

THE ADMINISTRATIVE AGENT

8.1 Appointment. Each Bank hereby irrevocably designates and appoints CNAI as
the Administrative Agent of such Bank under this Agreement and the Notes and
each Bank irrevocably authorizes CNAI, as the Administrative Agent for such
Bank, to take such action on its behalf under the provisions of this Agreement
and the Notes and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the Notes, together with such other powers as are reasonably incidental
thereto. Each Bank acknowledges that the Company may rely on each action taken
by the Administrative Agent on behalf of the Banks hereunder. Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Bank, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the Notes or otherwise exist against the
Administrative Agent.

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the Notes by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care. Without limiting the foregoing, the Administrative Agent may appoint one
of its affiliates as its agent to perform the functions of the Administrative
Agent hereunder relating to the advancing of funds to the Company and
distribution of funds to the Banks and to perform such other related functions
of the Administrative Agent hereunder as are reasonably incidental to such
functions.

8.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or the Notes (except for its
or such Person’s own gross negligence or willful misconduct) or (ii) responsible
in any manner to any of the Banks for any recitals, statements, representations
or warranties made by the Company or any officer thereof contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement (except for the
Administrative Agent’s due execution and delivery) or the Notes or for any
failure of the Company to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Bank to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or the Notes or to inspect the
properties, books or records of the Company.

8.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telecopy or teletype message,
statement, order or other

 

40



--------------------------------------------------------------------------------

document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Company), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or the Notes unless
it shall first receive such advice or concurrence of the Majority Banks as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Banks against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the Notes in accordance with a request of the Majority
Banks (or such other number of Banks as is expressly required hereby), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Banks and all future holders of the Notes.

(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank.

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Bank or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Banks. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Banks; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Banks.

8.6 Non-Reliance on Administrative Agent and Other Banks. Each Bank expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Company, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Bank. Each Bank represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of the Company and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Bank also represents that it will, independently and without reliance upon
the Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis,

 

41



--------------------------------------------------------------------------------

appraisals and decisions in taking or not taking action under this Agreement and
the Notes, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Company. Except for notices, reports and other documents
expressly required to be furnished to the Banks by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the business,
operations, property, condition (financial or otherwise) or creditworthiness of
the Company which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

8.7 Indemnification. The Banks agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Company and without
limiting the obligation of the Company to do so to the extent required pursuant
to Section 9.5), ratably according to the respective amounts of their
Commitments (or, if the Commitments have been terminated, ratably according to
the respective amount of their outstanding Loans or, if no Loans are
outstanding, their Commitments as of the date of such termination) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Notes) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, the Notes or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Bank shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this subsection shall survive the payment of the Notes and all other amounts
payable hereunder.

8.8 Administrative Agent in Its Individual Capacity. With respect to its
Commitment, the Loans made by it and the Note issued to it, CNAI shall have the
same rights and powers under this Agreement as any other Bank and may exercise
the same as though it were not the Administrative Agent; and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated, include CNAI in its
individual capacity. CNAI and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, the Company,
any of its Subsidiaries and any Person who may do business with or own
securities of the Company or any such Subsidiary, all as if CNAI were not the
Administrative Agent and without any duty to account therefor to the Banks. The
Administrative Agent shall have no duty to disclose any information obtained or
received by it or any of its Affiliates relating to the Company or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as Administrative Agent. In the event that CNAI or any of
its Affiliates shall be or become an indenture trustee under the Trust Indenture
Act of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued or guaranteed by the Company, the parties hereto acknowledge and agree
that any payment or property received in satisfaction of or in respect of any
obligation of the Company hereunder or under any other Loan Document by or on
behalf of CNAI in its capacity as the Administrative Agent for the benefit of
any Bank under this Agreement or any Note (other than CNAI or an Affiliate of
CNAI) and which is applied in

 

42



--------------------------------------------------------------------------------

accordance with this Agreement shall be deemed to be exempt from the
requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Banks and the Company, such
resignation to become effective upon the appointment of a successor
Administrative Agent as provided below. If the Administrative Agent shall resign
as Administrative Agent under this Agreement, then the Majority Banks shall
appoint from among the Banks a successor agent for the Banks, which successor
agent shall be approved by the Company if no Default or Event of Default has
occurred and is continuing (such approval not to be unreasonably withheld),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Notes. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this subsection shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

8.10 Syndication Agent, etc. Neither the Syndication Agent, any Documentation
Agent nor any Persons identified in this Agreement as “Lead Arranger” or “Book
Runner” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Banks. Without
limiting the foregoing, none of such Banks shall have or be deemed to have a
fiduciary relationship with any Bank. Each Bank hereby makes the same
acknowledgments with respect to Banks as it makes with respect to the
Administrative Agent in Section 8.8.

SECTION 9

MISCELLANEOUS

9.1 Amendments and Waivers. None of this Agreement, any Note or any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this subsection. With the written consent of the Majority
Banks, the Administrative Agent and the Company may, from time to time, enter
into written amendments, supplements or modifications hereto and to the Notes
for the purpose of changing any provisions of or adding any provisions to this
Agreement or the Notes or changing in any manner the rights of the Banks or of
the Company hereunder or thereunder or waiving, on such terms and conditions as
the Administrative Agent may specify in such instrument, any of the requirements
of this Agreement or the Notes or any Default or Event of Default and its
consequences; provided, however, that (i) each Bank shall receive a form of any
such waiver, amendment, supplement or modification prior to the execution
thereof by the Majority Banks or the Administrative Agent and (ii) no such
waiver and no such amendment, supplement or modification shall (a) increase or
extend the Commitment of any Bank, the maturity of any Note or any installment
thereof, or reduce the rate or extend the time of payment of interest thereon
(other than an amendment of 2.09(d) or waiver of the obligation of the Company
to pay any increased interest pursuant to 2.09(d) which may be approved by the
Majority Banks), or reduce

 

43



--------------------------------------------------------------------------------

the amount or extend the time of payment of any fee payable to any Bank
hereunder, or change the amount of any Bank’s Commitment without the consent of
the Bank affected thereby, or (b) amend, modify or waive any provision of this
subsection or reduce the percentage specified in the definition of Majority
Banks, or consent to the assignment or transfer by the Company of any of its
rights and obligations under this Agreement, or waive the conditions precedent
to the making of any Loan set forth in subsection 4.2, in each case without the
written consent of all the Banks, (c) amend, modify or waive any provision of
Section 8 without the written consent of the then Administrative Agent,
(d) amend, modify or waive any provision of the Loan Documents affecting the
rights or duties of the Administrative Agent under any Loan Document without the
written consent of the Administrative Agent in addition to the Banks required
hereinabove to take such action. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Banks and shall be
binding upon the Company, the Banks, the Administrative Agent and all future
holders of the Notes. In the case of any waiver, the Company, the Banks and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Notes, and any Default or Event of Default
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

9.2 Notices. (a) Except as otherwise provided in subsection (b) below, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy,) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or five days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of the Company and the Administrative Agent, and as set forth in
Schedule 1.1 in the case of the other parties hereto, or to such other address
as may be hereafter notified by the respective parties hereto and any future
holders of the Notes:

 

The Company:    First Financial Management Corporation    c/o The Western Union
Company    12500 E. Mt. Belford Ave. M2385    Englewood, CO 80112    Attention:
Treasurer    Telecopy: (720) 332-0213    Confirmation Telephone: (720) 332-5269

with a copy of

any notice to

the Company to:

   First Financial Management Corporation    12500 E. Mt. Belford Ave. M2385   
Englewood, CO 80112    Attention: General Counsel’s Office    Telecopy: (720)
332-0515    Confirmation Telephone: (720) 332-5683

 

44



--------------------------------------------------------------------------------

The Administrative    Agent:    Citicorp North America, Inc., as Administrative
Agent    Two Penns Way    New Castle, DE 19720    Attention: Bank Loan
Syndications    Telecopier: 212-994-0961    Telephone: 302-894-6128

with a copy of

any notice to the

   Administrative Agent to:    Citicorp North America, Inc., as Administrative
Agent    400 Perimeter Center Terrace, Suite 600    Atlanta, GA 30346   
Attention: David McNeela    Telecopier: 404-921-9163    Telephone: 770-668-8613

provided that any notice, request or demand to or upon the Administrative Agent
or the Banks pursuant to subsection 2.3, 2.5, 2.6 or 2.7 shall not be effective
until received.

(b) So long as CNAI or any of its Affiliates is the Administrative Agent, the
Company shall use commercially reasonable efforts to deliver to the
Administrative Agent to materials required to be delivered pursuant to
Section 5.1 in an electronic medium in a format acceptable to the Administrative
Agent and the Company by e-mail at oploanswebadmin@citigroup.com. The Company
agrees that the Administrative Agent may make such materials, and, without
warranty or liability to the Company, other written information, documents,
instruments and other material relating to the Company, any of its Subsidiaries
or any other materials or matters relating to this Agreement, the Notes or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Banks by posting such notices on a confidential basis on
Intralinks or a substantially similar electronic system (the “Platform”)
mutually acceptable to the Administrative Agent and the Company. The Company
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform in the absence of gross negligence or willful
misconduct of the Administrative Agent or its Affiliates. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.

(c) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address as set forth above, and each Bank
agrees that notice to

 

45



--------------------------------------------------------------------------------

it (as provided in the next sentence) (a “Notice”) specifying that any
Communications have been posted to the Platform, in each case, shall constitute
effective delivery of such information, documents or other materials to the
Administrative Agent and such Bank for purposes of this Agreement; provided that
if requested by any Bank the Administrative Agent shall deliver a copy of the
Communications to such Bank by email or telecopier. Each Bank agrees (i) to
notify the Administrative Agent in writing of such Bank’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Bank becomes a party to this Agreement
(and from time to time thereafter to ensure that the Administrative Agent has on
record an effective e-mail address for such Bank) and (ii) that any Notice may
be sent to such e-mail address.

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Notes.

9.5 Payment of Expenses and Taxes. The Company agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the Notes and
any other documents prepared in connection herewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, (b) to pay or reimburse each Bank and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the Notes and any such other
documents, including, without limitation, fees and disbursements of counsel to
the Administrative Agent and to the several Banks, (c) to pay, and indemnify and
hold harmless each Bank and the Administrative Agent from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the Notes and any such other documents, and
(d) to pay, and indemnify and hold harmless each Bank and the Administrative
Agent and each of their respective officers, directors, employees and affiliates
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the Notes, and any such other
documents (all the foregoing, collectively, the “indemnified liabilities”),
provided, that the Company shall have no obligation hereunder to the
Administrative

 

46



--------------------------------------------------------------------------------

Agent or any Bank with respect to indemnified liabilities arising from (i) the
gross negligence or willful misconduct of the Administrative Agent or such Bank,
(ii) legal proceedings commenced or claims against the Administrative Agent or
such Bank by any security holder or creditor thereof arising out of and based
upon rights afforded any such security holder or creditor solely in its capacity
as such, (iii) legal proceedings commenced or claims against the Administrative
Agent or such Bank by any other Bank or by any Transferee or (iv) claims settled
without the consent of the Company. In the case of any investigation, litigation
or other proceeding or action to which the indemnity in this subsection 9.5
applies, such indemnity shall be effective whether or not such investigation,
litigation or other proceeding or action is brought by the Company or any
affiliate of the Company, whether or not the party seeking indemnity is
otherwise a party thereto and whether or not any aspect of the transactions
contemplated hereby is consummated. The agreements in this subsection shall
survive repayment of the Notes and all other amounts payable hereunder.

9.6 Successors and Assigns; Participations; Purchasing Banks.

(a) This Agreement shall be binding upon and inure to the benefit of the
Company, the Banks, the Administrative Agent, all future holders of the Notes
and their respective successors and assigns, except that the Company may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Bank.

(b) Any Bank may, in accordance with applicable law, sell to one or more banks
or other entities which are not Competitors (“Participants”) participating
interests in any Loan owing to such Bank, any Note held by such Bank, the
Commitment of such Bank or any other interest of such Bank hereunder, provided
that with respect to any such sale of a participating interest, the Bank selling
such participating interest must retain the right to make all determinations
under this Agreement other than requests for (i) reductions in the principal
amount of the Loans, (ii) reductions in the interest rates payable on the Loans,
(iii) reductions in the facility fee payable to such selling Bank pursuant to
subsection 2.4 and (iv) waivers and extensions in respect of payment dates on
account of principal of the Loans, Interest Payment Dates and the dates on which
such facility fee is payable. In the event of any such sale by a Bank of
participating interests to a Participant, such Bank’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Bank shall remain solely responsible for the performance thereof, such Bank
shall remain the holder of any such Note for all purposes under this Agreement,
and the Company and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. The Company agrees that if amounts outstanding under this
Agreement and the Notes are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement and any Note to the
same extent as if the amount of its participating interest were owing directly
to it as a Bank under this Agreement or any Note, provided that such Participant
shall only be entitled to such right of setoff if it shall have agreed in the
agreement pursuant to which it shall have acquired its participating interest to
share with the Banks the proceeds thereof as provided in

 

47



--------------------------------------------------------------------------------

subsection 9.7. The Company also agrees that each Participant shall be entitled
to the benefits of subsections 2.14, 2.15 and 2.16 with respect to its
participation in the Commitments and the Loans outstanding from time to time;
provided that no Participant shall be entitled to receive any greater amount
pursuant to such subsections than the transferor Bank would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Bank to such Participant had no such transfer occurred.

(c) Any Bank may, in accordance with applicable law and with the consent of the
Administrative Agent (which shall not be unreasonably withheld) at any time sell
to any Bank or any affiliate thereof (but only if such affiliate’s Short-Term
Ratings equal or exceed the Short-Term Ratings of such selling Bank) and, with
the consent of the Company (unless there is an Event of Default under clause
(a) or (g) of Article VII occurring or continuing) and the Administrative Agent
(which in each case shall not be unreasonably withheld), to one or more
additional banks or financial institutions other than the Borrower or any of its
Subsidiaries (“Purchasing Banks”) all or any part of its rights and obligations
under this Agreement and its Note pursuant to a Commitment Transfer Supplement,
substantially in the form of Exhibit D (a “Commitment Transfer Supplement”),
executed by such Purchasing Bank, such transferor Bank (and, in the case of a
Purchasing Bank that is not then a Bank or an affiliate thereof, by the Company
and the Administrative Agent) and delivered to the Administrative Agent for its
acceptance and recording in the Register, provided that (i) in connection with
such sale, such transferor Bank must transfer all of its outstanding Commitment
to such Purchasing Bank or, if no Commitments are then in effect, such
transferor Bank must transfer all of the unpaid Loans held by such Bank to such
Purchasing Bank or (ii) after giving effect to such sale the outstanding
Commitment of such transferor Bank must equal or exceed $10,000,000, provided,
further, with respect to a Purchasing Bank which was not a Bank or an affiliate
of a Bank prior to such sale, the outstanding Commitment of such Purchasing Bank
after giving effect to such sale must equal or exceed $10,000,000, unless the
Company and the Administrative Agent otherwise agree. Upon such execution,
delivery, acceptance and recording, from and after the Transfer Effective Date
determined pursuant to (and as defined in) such Commitment Transfer Supplement,
(x) the Purchasing Bank thereunder shall be a party hereto and, to the extent
provided in such Commitment Transfer Supplement, (in addition to any such rights
and obligations theretofore held by it) have the rights and obligations of a
Bank hereunder with a Commitment as set forth therein, and (y) the transferor
Bank thereunder shall, to the extent provided in such Commitment Transfer
Supplement, be released from its obligations under this Agreement (and, in the
case of a Commitment Transfer Supplement covering all or the remaining portion
of a transferor Bank’s rights and obligations under this Agreement, such
transferor Bank shall cease to be a party hereto, provided, that it is expressly
understood and agreed that such transferor Bank shall retain (x) all of such
transferor Bank’s rights under subsections 2.14, 2.15, 2.16 and 9.5 of this
Agreement with respect to any cost, reduction or payment incurred or made prior
to the Transfer Effective Date determined pursuant to such Commitment Transfer
Supplement, including, without limitation the rights to indemnification and to
reimbursement for taxes, costs and expenses and (y) all of such transferor
Bank’s obligations under Section 8.7 to the extent any claim thereunder relates
to an event arising prior to the Transfer

 

48



--------------------------------------------------------------------------------

Effective Date determined pursuant to such Commitment Transfer Supplement). Such
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Bank and the resulting adjustment of Commitments and Commitment
Percentages arising from the purchase by such Purchasing Bank of all or a
portion of the rights and obligations of such transferor Bank under this
Agreement and the Notes. On or prior to the Transfer Effective Date determined
pursuant to such Commitment Transfer Supplement, the Company, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note a new Note to the order of such Purchasing Bank in an
amount equal to the Commitment assumed by it pursuant to such Commitment
Transfer Supplement and, if the transferor Bank has retained a Commitment
hereunder, a new Note to the order of the transferor Bank in an amount equal to
the Commitment retained by it hereunder. Such new Notes shall be dated the
Closing Date and shall otherwise be in the form of the Notes replaced thereby.
The Note surrendered by the transferor Bank shall be returned by the
Administrative Agent to the Company marked “cancelled”.

(d) The Administrative Agent shall maintain at its address referred to in
subsection 9.2 a copy of each Commitment Transfer Supplement delivered to it and
a register (the “Register”) for the recordation of the names and addresses of
the Banks and the Commitment of, and principal amount of the Loans owing to,
each Bank from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Company, the Administrative Agent and the
Banks may treat each Person whose name is recorded in the Register as the owner
of each Loan recorded therein for all purposes of this Agreement. The Register
shall be available for inspection by the Company or any Bank at any reasonable
time and from time to time upon reasonable prior notice.

(e) Upon its receipt of a Commitment Transfer Supplement executed by a
transferor Bank and Purchasing Bank (and, in the case of a Purchasing Bank that
is not then a Bank or an affiliate thereof, by the Company and the
Administrative Agent) together with payment to the Administrative Agent, in the
case of a Purchasing Bank that is not then a Bank or an affiliate thereof, of a
registration and processing fee of $3,500 by the transferor Bank, the
Administrative Agent shall (i) promptly accept such Commitment Transfer
Supplement and (ii) on the Transfer Effective Date determined pursuant thereto
record the information contained therein in the Register and give notice of such
acceptance and recordation to the Banks and the Company.

(f) Subject to subsection 9.8, the Company authorizes each Bank to disclose to
any Participant or Purchasing Bank (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Bank’s possession
concerning the Company and its affiliates which has been delivered to such Bank
by or on behalf of the Company pursuant to this Agreement or which has been
delivered to such Bank by or on behalf of the Company in connection with such
Bank’s credit evaluation of the Company and its affiliates prior to becoming a
party to this Agreement.

(g) If, pursuant to this subsection, any interest in this Agreement or any Note
is transferred to any Transferee which is not a United States person (as such
term is

 

49



--------------------------------------------------------------------------------

defined in Section 7701(a)(30) of the Code), the transferor Bank shall require
such Transferee, concurrently with the effectiveness of such transfer, to
deliver (i) two duly completed copies of United States Internal Revenue Service
Form W-8BEN or W-8ECI or successor applicable form, as the case may be or
(ii) in the case of such a Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Bank is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) two
duly completed copies of United States Internal Revenue Service Form W-8BEN, in
each case certifying such Bank’s entitlement to a complete exemption from
United States withholding tax with respect to interest payments to be made under
this Agreement and under any Note. The transferor Bank shall also require such
Transferee (i) to represent to the transferor Bank (for the benefit of the
transferor Bank, the Administrative Agent and the Company) that under applicable
law and treaties no taxes will be required to be withheld by the Administrative
Agent, the Company or the transferor Bank with respect to any payments to be
made to such Transferee in respect of the Loans, (ii) to agree (for the benefit
of the transferor Bank, the Administrative Agent and the Company) to provide the
transferor Bank (and, in the case of any Purchasing Bank registered in the
Register, the Administrative Agent and the Company) new such form or successor
applicable form upon the expiration or obsolescence of any previously delivered
forms and comparable statements in accordance with applicable U.S. laws and
regulations and amendments duly executed and completed by such Transferee and
(iii) to comply from time to time with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.

(h) Nothing herein shall prohibit any Bank from pledging or assigning any Note
to any Federal Reserve Bank in accordance with applicable law.

9.7 Adjustments; Set-off.

(a) If any Bank (a “benefitted Bank”) shall at any time receive any payment of
all or part of its Loans then payable, or interest then payable thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7(g), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Bank, if any, in respect of such other Bank’s
Loans then payable, or interest then payable thereon, such benefitted Bank shall
purchase for cash from the other Banks such portion of each such other Bank’s
Loans or such interest thereon, or shall provide such other Banks with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefitted Bank to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Banks; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefitted Bank, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. The Company agrees that each Bank so purchasing a portion of another
Bank’s Loans or interest thereon may exercise all rights of payment (including,
without limitation, rights of set-off) with respect to such portion as fully as
if such Bank were the direct holder of such portion.

 

50



--------------------------------------------------------------------------------

(b) In addition to any rights and remedies of the Banks provided by law, if an
Event of Default has occurred and is continuing, each Bank and each of its
Affiliates shall have the right, without prior notice to the Company, any such
notice being expressly waived by the Company to the extent permitted by
applicable law, upon any amount becoming due and payable by the Company
hereunder or under the Notes (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Bank, any of its Affiliates or any
branch or agency thereof to or for the credit or the account of the Company. The
aforesaid right of set-off may be exercised by such Bank and each of its
Affiliates against the Company or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Company, or against anyone else claiming
through or against the Company or any such trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set-off shall not have been exercised by such Bank or its Affiliates prior to
the occurrence of any Event of Default. Each Bank agrees promptly to notify the
Company and the Administrative Agent after any such set-off and application made
by such Bank or its Affiliates, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

9.8 Table of Contents and Section Headings. The table of contents and the
section and subsection headings herein are intended for convenience only and
shall be ignored in construing this Agreement.

9.9 Confidentiality. Each of the Banks and the Administrative Agent agrees to
keep confidential (and to cause its officers, directors, employees, agents and
representatives, and its Affiliates’ officers, directors, employees, agents and
representatives who gain access to Confidential Materials (as defined below), to
keep confidential) any information which is or has been obtained pursuant to the
terms of this Agreement (including, without limitation, subsection 5.4(b))
(collectively, the “Confidential Materials”), except that such Bank or the
Administrative Agent, as the case may be, shall be permitted to disclose the
Confidential Materials (a) to such of the officers, directors, employees,
agents, independent auditors and representatives of the Bank or any of its
Affiliates as need to know such Confidential Materials in connection with its
administration of its Commitment and Loans (provided such persons are informed
of the confidential nature of the Confidential Materials and the restrictions
imposed by this subsection), (b) to the extent required by law (including,
without limitation disclosure to bank examiners and regulatory officials) or
legal process (in which event such Bank or the Administrative Agent, as the case
may be, will promptly notify the Company of any such requirement), (c) to the
extent such Confidential Materials become publicly available other than as a
result of a breach of the provisions of this subsection, (d) to the extent the
Company shall have consented to such disclosure in writing, (e) to a prospective
Transferee which agrees in writing to be bound by the terms of this subsection
as if it were a Bank party to this Agreement, (f) to a Governmental Authority in
connection with litigation involving this Agreement or the Notes, (g) to Gold
Sheets and other similar bank trade publications; such information to consist of
deal terms and other information regarding the credit facilities evidenced by
this Agreement customarily found in

 

51



--------------------------------------------------------------------------------

such publications and (h) in connection with any suit, action or proceeding for
the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies or interests under or in
connection with this Agreement or any other Loan Document; provided that in no
event shall any such Bank or the Administrative Agent disclose any of the
Confidential Materials to any of its Excluded Individuals.

9.10 Patriot Act Notice. Each Bank and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Company that, pursuant to
the requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001 (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Company, which information includes
the name and address of the Company and other information that will allow such
Bank or the Administrative Agent, as applicable, to identify the Company in
accordance with the Patriot Act.

9.11 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.

9.12 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.13 Integration. This Agreement represents the entire agreement of the Company,
the Administrative Agent and the Banks with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any Bank relative to subject matter hereof not
expressly set forth or referred to herein or in the Notes.

9.14 GOVERNING LAW. THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.15 Submission To Jurisdiction; Waivers. Each of the Company, the
Administrative Agent and the Banks hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Notes, or for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the Courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such

 

52



--------------------------------------------------------------------------------

action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in subsection 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

9.16 Acknowledgements. Each of the Company, the Administrative Agent and the
Banks hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the Notes;

(b) neither the Administrative Agent nor any Bank has any fiduciary relationship
to the Company, and the relationship between the Administrative Agent and the
Banks, on the one hand, and the Company, on the other hand, is solely that of
debtor and creditor; and

(c) no joint venture exists among the Banks or among the Company and the Banks.

9.17 WAIVERS OF JURY TRIAL. THE COMPANY, THE ADMINISTRATIVE AGENT AND THE BANKS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR THE NOTES AND FOR ANY COUNTERCLAIM
THEREIN.

9.18 Effectiveness. This Agreement shall become effective on the date on which
all of the conditions set forth in Section 4.1 have been satisfied or waived by
the Banks and all of the parties have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative Agent
pursuant to Section 9.2 or, in the case of the Banks, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 

COMPANY:    

FIRST FINANCIAL MANAGEMENT CORPORATION

a Georgia corporation

    By:   /s/ Rajesh K. Agrawal       Name:   Rajesh K. Agrawal       Title:  
Vice President and Treasurer

 

54



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND BANKS:    

CITICORP NORTH AMERICA, INC.,

as Administrative Agent and as a Bank

    By:   /s/ Kevin A. Ege       Name:   Kevin A. Ege       Title:   Vice
President    

MORGAN STANLEY BANK

    By:   /s/ Daniel Twenge       Name:   Daniel Twenge       Title:      
WACHOVIA BANK, NATIONAL ASSOCIATION     By:   /s/ Mark B. Felker       Name:  
Mark B. Felker       Title:   Managing Director

 

55



--------------------------------------------------------------------------------

Schedule 1.1

BANKS AND COMMITMENTS

[Omitted]



--------------------------------------------------------------------------------

Schedule 3.6

to the Credit Agreement

[None]

 

2